 
 
II 
110th CONGRESS 1st Session 
S. 791 
IN THE SENATE OF THE UNITED STATES 
 
March 7, 2007 
Mr. Levin (for himself, Mr. Voinovich, Ms. Stabenow, Mr. Schumer, Mr. Coleman, Mrs. Clinton, and Mr. Obama) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works 
 
A BILL 
To establish a collaborative program to protect the Great Lakes, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Great Lakes Collaboration Implementation Act of 2007.  
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Definitions. 
Title I—Invasive species 
Subtitle A—Aquatic invasive species 
Part I—General provisions 
Sec. 101. Short title. 
Sec. 102. Findings. 
Sec. 103. Definitions. 
Part II—Prevention of introduction of aquatic invasive species into waters of the United States by vessels 
Sec. 111. Prevention of introduction of aquatic invasive species into waters of the United States by vessels. 
Sec. 112. Armed Services Whole Vessel Management Program. 
Part III—Prevention of introduction of aquatic invasive species by other pathways 
Sec. 121. Priority Pathway Management Program. 
Sec. 122. Screening process for planned importations of live aquatic organisms. 
Part IV—Early detection; rapid response; control and outreach 
Sec. 131. Early detection. 
Sec. 132. Rapid response. 
Sec. 133. Environmental soundness. 
Sec. 134. Information, education, and outreach. 
Part V—Aquatic invasive species research 
Sec. 141. Ecological, pathway, and experimental research. 
Sec. 142. Analysis. 
Sec. 143. Vessel pathway standards research. 
Sec. 144. Graduate education in systematics and taxonomy. 
Part VI—Coordination 
Sec. 151. Program coordination. 
Sec. 152. International coordination. 
Part VII—Authorization of appropriations 
Sec. 155. Authorization of appropriations. 
Part VIII—Conforming amendments 
Sec. 161. Conforming amendments. 
Subtitle B—Asian carp prevention and control 
Sec. 171. Addition of species of carp to the list of injurious species that are prohibited from being imported or shipped. 
Sec. 172. Dispersal barriers. 
Subtitle C—National Invasive Species Council 
Sec. 181. Definitions. 
Sec. 182. Limitation on Federal actions. 
Sec. 183. National Invasive Species Council. 
Sec. 184. Duties. 
Sec. 185. National Invasive Species Management Plan. 
Sec. 186. Invasive Species Advisory Committee. 
Sec. 187. Budget analysis and summary. 
Sec. 188. Existing executive order. 
Sec. 189. Authorization of appropriations. 
Title II—Coastal health 
Sec. 201. Technical assistance. 
Sec. 202. Sewer overflow control grants. 
Sec. 203. Water pollution control revolving loan funds. 
Sec. 204. Allotment of funds. 
Sec. 205. Authorization of appropriations. 
Title III—Areas of concern 
Sec. 301. Great Lakes. 
Title IV—Toxic substances 
Sec. 401. Mercury reduction grants. 
Title V—Indicators and information 
Subtitle A—Research program 
Sec. 501. Research reauthorizations. 
Sec. 502. Great Lakes Science Center. 
Sec. 503. Center for Sponsor Coastal Ocean Research. 
Sec. 504. Great Lakes Environmental Research Laboratory. 
Subtitle B—Ocean and coastal observation system 
Sec. 511. Definitions. 
Sec. 512. Integrated ocean and coastal observing system. 
Sec. 513. Research, development, and education. 
Sec. 514. Interagency financing. 
Sec. 515. Application with Outer Continental Shelf Lands Act. 
Sec. 516. Authorization of appropriations. 
Sec. 517. Reporting requirement. 
Subtitle C—Great lakes water quality indicators and monitoring 
Sec. 521. Great Lakes water quality indicators and monitoring. 
Title VI—Sustainable development 
Sec. 601. Waterfront restoration and remediation projects. 
Sec. 602. Authority of Secretary to restore and remediate waterfront and related areas. 
Sec. 603. Authorization of appropriations. 
Title VII—Coordination and oversight 
Sec. 701. Definitions. 
Sec. 702. Great Lakes Interagency Task Force. 
Sec. 703. Executive Committee. 
Sec. 704. Great Lakes Regional Collaboration.   
2.FindingsCongress finds that— 
(1)the Great Lakes, containing approximately 20 percent of the Earth's fresh surface water, are a treasure of global significance;  
(2)the Great Lakes provide drinking water for millions of people, facilitate commerce, and provide recreational opportunities for people from across the United States and around the world;  
(3)renewed efforts and investments are critical to aid in meeting the goals and objectives of the Great Lakes Water Quality Agreement between the United States and Canada;  
(4)in a report issued in December 2005, a group of leading scientists from top institutions in the Great Lakes area found that— 
(A)the Great Lakes are on the brink of an ecologic catastrophe;  
(B)the primary stressors straining the health of the Great Lakes are— 
(i)toxic chemicals;  
(ii)overloading of human waste and urban and agricultural runoff;  
(iii)physical changes to the shorelines and wetlands;  
(iv)invasive plant and animal species;  
(v)changes in water patterns; and  
(vi)overfishing;  
(C)the deterioration of the Great Lakes ecosystem is accelerating dramatically; and  
(D)if the pattern of deterioration is not reversed immediately, the damage could be irreparable;  
(5)as a result of the stressors described in paragraph (4)(B)— 
(A)over 1,800 beaches were closed in 2003;  
(B)Lake Erie has developed a 6,300 square mile dead zone that forms every summer;  
(C)zebra mussels, an aquatic invasive species, cause $500,000,000 per year in economic and environmental damage in the Great Lakes;  
(D)there is no appreciable natural reproduction of lake trout in the lower 4 Great Lakes; and  
(E)wildlife habitats have been destroyed, which has diminished fishing, hunting, and other outdoor recreation opportunities in the Great Lakes;  
(6)because of the patchwork approach to fixing the problems facing the Great Lakes, the problems have not only persisted in, but have also gotten worse in some areas of, the Great Lakes;  
(7)rather than dealing with 1 problem or location of the Great Lakes at a time, a comprehensive restoration of the system is needed to prevent the Great Lakes from collapsing;  
(8)in December 2004, work began on the Great Lakes Regional Collaboration, a unique partnership that was— 
(A)formed for the purpose of developing a strategic action plan for Great Lakes restoration; and  
(B)composed of— 
(i)key members from the Federal Government, State and local governments, and Indian tribes; and  
(ii)other stakeholders;  
(9)over 1,500 people throughout the Great Lakes region participated in this collaborative process, with participants working on 1 or more of the 8 strategy teams that focused on different issues affecting the Great Lakes basin;  
(10)the recommendations of the Great Lakes Regional Collaboration, which was released on December 12, 2005, identify actions to address the issues affecting the Great Lake basin on the Federal, State, local, and tribal level; and  
(11)comprehensive restoration must be adaptive, and ongoing efforts will be required to continually implement the recommendations of the Great Lakes Regional Collaboration as the recommendations relate to buffers, river restoration, wetlands, emerging toxic pollutants, and other issues affecting the Great Lakes basin.  
3.DefinitionsIn this Act: 
(1)Administering agenciesThe term administering agencies means— 
(A)the National Oceanic and Atmospheric Administration (including the Great Lakes Environmental Research Laboratory);  
(B)the Smithsonian Institution (acting through the Smithsonian Environmental Research Center); and  
(C)the United States Geological Survey.  
(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  
(3)Aquatic ecosystemThe term aquatic ecosystem means a freshwater, marine, or estuarine environment (including inland waters, riparian areas, and wetlands) located in the United States.  
(4)Ballast waterThe term ballast water means any water (with its suspended matter) used to maintain the trim and stability of a vessel.  
(5)InvasionThe term invasion means the introduction and establishment of an invasive species into an ecosystem beyond the historic range of the invasive species.  
(6)Invasive speciesThe term invasive species means a species— 
(A)that is nonnative to the ecosystem under consideration; and  
(B)whose introduction causes or may cause harm to the economy, the environment, or human health.  
(7)Invasive Species CouncilThe term Invasive Species Council means the council established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note; relating to invasive species).  
(8)PathwayThe term pathway means 1 or more routes by which an invasive species is transferred from 1 ecosystem to another.  
(9)SpeciesThe term species means any fundamental category of taxonomic classification or any viable biological material ranking below a genus or subgenus.  
(10)Task forceThe term Task Force means the Aquatic Nuisance Species Task Force established by section 1201(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(a)).  
(11)Type approvalThe term type approval means an approval procedure under which a type of system is certified as meeting a standard established pursuant to Federal law (including a regulation) for a particular application.  
IInvasive species 
AAquatic invasive species 
IGeneral provisions 
101.Short titleThis subtitle may be cited as the National Aquatic Invasive Species Act of 2007.  
102.FindingsCongress finds that— 
(1)aquatic invasive species are second only to habitat destruction as a cause of permanent losses in biological diversity of aquatic ecosystems of the United States;  
(2)aquatic invasive species continue to be introduced into waters of the United States at an unacceptable rate;  
(3)aquatic invasive species damage infrastructure, disrupt commerce, out compete native species, reduce biodiversity, and threaten human health;  
(4)the direct and indirect costs of aquatic invasive species to the economy of the United States amount to billions of dollars per year;  
(5)in the Great Lakes region, approximately $3,000,000,000 has been spent in the past 10 years to mitigate the damage caused by a single invasive species, the zebra mussel;  
(6)wetlands suffer compound impacts from— 
(A)aquatic infestations (such as Hydrilla); and  
(B)riparian infestations (such as Purple Loosestrife);  
(7)prevention of aquatic invasive species is the most environmentally sound and cost-effective management approach because once established, aquatic invasive species are costly, and sometimes impossible to control;  
(8)to be effective, the prevention, early detection, and control of and rapid response to aquatic invasive species should be coordinated regionally, nationally, and internationally;  
(9)pathway management is the most promising approach to reducing unplanned introductions of aquatic invasive species;  
(10)consistent national screening criteria are needed to evaluate the potential risk of nonindigenous aquatic species;  
(11)States and regions have— 
(A)unique vulnerabilities with respect to aquatic invasive species; and  
(B)unique means for addressing aquatic invasive species;  
(12)to accurately identify and manage high risk pathways, it is essential to carry out a comprehensive research program that— 
(A)monitors pathways and ecosystems to detect the establishment and spread of invasive species;  
(B)develops and demonstrates effective methods for the management and control of invasive species; and  
(C)monitors the success of efforts to prevent and control invasive species; and  
(13)it is in the interest of the United States to— 
(A)carry out a comprehensive and thorough program to research, prevent, manage, and control the introduction of aquatic species that may become invasive; and  
(B)to the maximum extent practicable, coordinate the program described in subparagraph (A) with neighboring nations and other programs being carried out globally.  
103.DefinitionsSection 1003 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702) is amended to read as follows: 
 
1003.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  
(2)Aquatic ecosystemThe term aquatic ecosystem means a freshwater, marine, or estuarine environment (including inland waters and wetlands), located wholly in the United States.  
(3)Aquatic organism 
(A)In generalThe term aquatic organism means a living animal, plant, fungus, or microorganism inhabiting or reproducing in an aquatic ecosystem.  
(B)InclusionsThe term aquatic organism includes— 
(i)seeds;  
(ii)eggs;  
(iii)spores; and  
(iv)any other viable biological material.  
(4)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works.  
(5)Ballast water 
(A)In generalThe term ballast water means— 
(i)any water (including matter suspended in the water) taken on board a vessel to control trim, list, draught, stability, or stress of the vessel; and  
(ii)any water placed into a ballast tank during cleaning, maintenance, or any other operation.  
(B)ExclusionThe term ballast water does not include water that, at the time of discharge of the water— 
(i)does not contain any aquatic invasive species that was taken on board a vessel; and  
(ii)was used for a purpose described in subparagraph (A)(i).  
(6)Best performing treatment technologyThe term best performing treatment technology means the ballast water treatment technology that is, as determined by the Secretary— 
(A)the most biologically effective;  
(B)the most environmentally sound; and  
(C)suitable, available, and economically practicable.  
(7)Coastal voyageThe term coastal voyage means a voyage conducted entirely within the exclusive economic zone.  
(8)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.  
(9)Environmentally soundThe term environmentally sound, refers to an activity that prevents or reduces introductions, or controls infestations, of aquatic invasive species in a manner that minimizes adverse effects on— 
(A)the structure and function of an ecosystem; and  
(B)nontarget organisms and ecosystems.  
(10)Exclusive economic zoneThe term exclusive economic zone means the area comprised of— 
(A)the Exclusive Economic Zone of the United States established by Proclamation Number 5030, dated March 10, 1983; and  
(B)the equivalent zones of Canada and Mexico.  
(11)Existing vesselThe term existing vessel means any vessel that enters service on or before December 31, 2009.  
(12)Great lakesThe term Great Lakes means— 
(A)Lake Erie;  
(B)Lake Huron (including Lake Saint Clair);  
(C)Lake Michigan;  
(D)Lake Ontario;  
(E)Lake Superior;  
(F)the connecting channels of those Lakes, including— 
(i)the Saint Mary’s River;  
(ii)the Saint Clair River;  
(iii)the Detroit River;  
(iv)the Niagara River; and  
(v)the Saint Lawrence River to the Canadian border; and  
(G)any other body of water located within the drainage basin of a Lake, River, or connecting channel described in any of subparagraphs (A) through (F).  
(13)Great lakes regionThe term Great Lakes region means the region comprised of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin.  
(14)In tradeThe term in trade, with respect to a species, means a species that has a documented history of repeatedly being commercially imported into the United States during the period beginning on January 1, 1990, and ending on January 1, 2007.  
(15)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).  
(16)Interbasin waterwayThe term interbasin waterway means a waterway that connects 2 distinct water basins.  
(17)IntroductionThe term introduction means the transfer of an organism to an ecosystem outside the historic range of the species of which the organism is a member.  
(18)InvasionThe term invasion means an infestation of an aquatic invasive species.  
(19)Invasive speciesThe term invasive species means a nonindigenous species the introduction of which into an ecosystem may cause harm to the economy, environment, human health, recreation, or public welfare.  
(20)National Invasive Species CouncilThe term National Invasive Species Council means the interagency council established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note).  
(21)New vesselThe term new vessel means any vessel that enters service on or after January 1, 2010.  
(22)Nonindigenous speciesThe term nonindigenous species means any species in an ecosystem the range of which exceeds the historic range of the species in that ecosystem.  
(23)Organism transferThe term organism transfer means the movement of an organism of any species from 1 ecosystem to another ecosystem outside the historic range of the species.  
(24)PathwayThe term pathway means 1 or more vectors by which an invasive species is transferred from 1 ecosystem to another.  
(25)Planned importationThe term planned importation means the purposeful movement of 1 or more nonindigenous organisms for use in the territorial limits of the United States.  
(26)Regional panelThe term regional panel means a panel convened in accordance with section 1203.  
(27)Saltwater flushingThe term saltwater flushing means the process of— 
(A)adding midocean water to a ballast water tank that contains residual quantities of ballast water;  
(B)mixing the midocean water with the residual ballast water and sediment in the tank through the motion of a ship; and  
(C)discharging the mixed water so that the salinity of the resulting residual ballast water in the tank exceeds 30 parts per thousand.  
(28)SecretaryThe term Secretary means the Secretary of Homeland Security.  
(29)SpeciesThe term species means any fundamental category of taxonomic classification below the level of genus or subgenus, including a species, subspecies, or any recognized variety of animal, plant, fungus, or microorganism.  
(30)Task forceThe term Task Force means the Aquatic Nuisance Species Task Force established by section 1201(a).  
(31)TreatmentThe term treatment means a mechanical, physical, chemical, biological, or other process or method of killing, removing, or rendering inviable organisms.  
(32)Type approvalThe term type approval means an approval procedure under which a type of system is initially certified as meeting a standard established by law (including a regulation) for a particular application if the system is operated correctly.  
(33)Under secretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere.  
(34)Undesirable impactThe term undesirable impact means economic, human health, aesthetic, or environmental degradation that is not necessary for, and is not clearly outweighed by, public health, environmental, or welfare benefits.  
(35)Waters of the united states 
(A)In generalThe term waters of the United States means the navigable waters and territorial sea of the United States.  
(B)InclusionThe term waters of the United States includes the Great Lakes. .  
IIPrevention of introduction of aquatic invasive species into waters of the United States by vessels 
111.Prevention of introduction of aquatic invasive species into waters of the United States by vessels 
(a)In generalSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is amended to read as follows: 
 
1101.Prevention of introduction of aquatic invasive species into waters of the United States by vessels 
(a)Requirements for vessels operating in waters of the United States 
(1)Invasive Species management plan 
(A)In generalEffective beginning on the date that is 180 days after the issuance of guidelines pursuant to subparagraph (D) and promulgation of any regulations under this section, each vessel that is designed, constructed, or adapted with a ballast tank, and any towed vessel or structure, operating in waters of the United States shall have in effect, and have available for inspection, an aquatic invasive species management plan.  
(B)SpecificityThe management plan shall be specific to the vessel (or group of vessels with characteristics similar to that of the vessel, as determined by the Secretary).  
(C)RequirementsThe management plan shall— 
(i)prescribe a safe and effective means to minimize, with the goal of elimination, introductions and transfers of invasive species; and  
(ii)include, at a minimum, such information as is requested by the Secretary pursuant to subparagraph (D), including— 
(I)operational requirements to safely and effectively comply with the applicable ballast water management requirements under paragraph (4);  
(II)operational requirements to safely and effectively carry out any actions consistent with a rapid response contingency strategy required by States and approved by the Secretary under section 1211;  
(III)at the discretion of the Secretary, other operational requirements that are specified in guidelines adopted by the International Maritime Organization;  
(IV)a description of all reporting requirements and a copy of each form necessary to meet those requirements;  
(V)the position of the officer responsible for implementation of ballast water management and reporting procedures on board;  
(VI)documents relevant to aquatic invasive species management equipment or procedures;  
(VII)a description of the location of access points for sampling ballast or sediments pursuant to paragraph (3)(B)(vi);  
(VIII)a description of requirements relating to compliance with any approved rapid response strategy relevant to the voyage of the vessel;  
(IX)a contingency strategy applicable under section 1211, if appropriate; and  
(X)such requirements described in subsection (b) as are applicable to the vessel.  
(D)GuidelinesNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary shall issue final guidelines for the development of invasive species management plans, including guidelines that— 
(i)identify types of vessels for which plans are required;  
(ii)establish processes for updating and revising the plans; and  
(iii)establish criteria for compliance with this subsection.  
(2)RecordsThe master of a vessel shall— 
(A)maintain records of all ballast operations, for such period of time and including such information as the Secretary may specify;  
(B)permit inspection of the records by representatives of the Secretary and of the State in which the port is located; and  
(C)transmit records to the National Ballast Information Clearinghouse established under section 1102(f).  
(3)Best management practices 
(A)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary shall issue guidelines on best management practices to minimize, with the goal of elimination, and monitor organism transfer by vessels.  
(B)Practices to be includedThe best management practices shall include— 
(i)sediment management in transoceanic vessels;  
(ii)minimization of ballast water uptake in areas in which there is a greater risk of harmful organisms entering ballast tanks (such as areas with toxic algal blooms or known outbreaks of aquatic invasive species);  
(iii)avoidance of unnecessary discharge of ballast water in a port that was taken up in another port;  
(iv)to the maximum extent practicable, collection and the proper disposal of debris from the cleaning of the hull;  
(v)proper use of anti-fouling coating; and  
(vi)provision of sample access ports in ballast piping for sampling of ballast intake and discharge.  
(4)Ballast water management 
(A)In generalEffective beginning on the date that is 180 days after the Secretary promulgates regulations to carry out this section, and except as provided in subparagraph (B), each vessel equipped with a ballast water tank that enters a United States port shall comply with the regulations relating to ballast water management.  
(B)Exceptions 
(i)Vessels operating entirely within exclusive economic zoneA vessel equipped with a ballast tank, and any towed vessel or structure, that operates entirely within the exclusive economic zone shall not be required to comply with the regulations described in subsection (b)(2).  
(ii)Vessels operating in enclosed aquatic ecosystems 
(I)In generalSubject to subclause (II), an existing vessel equipped with a ballast tank, and any towed vessel or structure, that operates exclusively in the upper 4 Great Lakes (Lake Superior, Lake Michigan, Lake Huron, and Lake Erie, and the connecting channels), or in another enclosed aquatic ecosystem shall not be required to comply with the regulations described in subsection (b)(1).  
(II)Additional enclosed aquatic ecosystemsThe Administrator and the Under Secretary, in consultation with regional panels of the Task Force, may determine additional enclosed aquatic ecosystems in which the potential for movement of organisms by natural and anthropogenic means is not significantly altered by the movement of the vessels equipped with ballast tanks.  
(b)Invasive species management regulations and certification procedures 
(1)RegulationsNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary, with the concurrence of the Administrator and in consultation with the Task Force, shall promulgate final regulations establishing performance requirements for vessels to reduce, with the goal of elimination, introduction by the vessels of invasive species to waters of the United States, including— 
(A)ballast water management operations (including relevant contingency procedures in instances in which a safety exemption is used pursuant to subsection (h)); and  
(B)management of other vessel pathways, including the hull and sea chest of a vessel.  
(2)Ballast water exchangeThe ballast water exchange regulations promulgated pursuant to paragraph (1)— 
(A)shall apply only to existing vessels;  
(B)shall expire not later than December 31, 2011; and  
(C)shall include— 
(i)a provision for ballast water exchange that requires— 
(I)at least 1 empty-and-refill cycle, outside the exclusive economic zone or in an alternative exchange area designated by the Secretary, of each ballast tank that contains ballast water to be discharged into waters of the United States; or  
(II)for a case in which the master of a vessel determines that compliance with the requirement under subclause (I) is impracticable, a sufficient number of flow-through exchanges of ballast water, outside the exclusive economic zone or in an alternative exchange area designated by the Secretary, to achieve replacement of at least 95 percent of ballast water in ballast tanks of the vessel, as determined by a certification dye study conducted or model developed in accordance with protocols developed under paragraph (5)(B) and recorded in the management plan of a vessel pursuant to subsection (a)(1)(C)(ii)(I); and  
(ii)if a ballast water exchange is not undertaken pursuant to subsection (h), a contingency procedure that requires the master of a vessel to use the best practicable technology or practice to treat ballast discharge.  
(3)Ballast water treatment 
(A)In generalThe regulations promulgated pursuant to paragraph (1) shall require a vessel to which this section applies to conduct ballast water treatment beginning on January 1, 2012, in accordance with this paragraph before discharging ballast water.  
(B)Performance standardsSubject to subparagraph (C)(ii), the regulations shall require that ballast water discharged shall— 
(i)contain— 
(I)less than 1 living organism per 10 cubic meters that is 50 or more micrometers in minimum dimension;  
(II)less than 1 living organism per 10 milliliters that is— 
(aa)less than 50 micrometers in minimum dimension; and  
(bb)more than 10 micrometers in minimum dimension;  
(III)concentrations of indicator microbes that are less than— 
(aa) 
(AA)1 colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per 100 milliliters; or  
(BB)1 colony-forming unit of that microbe per gram of wet weight of zoological samples;  
(bb)126 colony-forming units of escherichia coli per 100 milliliters; and  
(cc)33 colony-forming units of intestinal enterococci per 100 milliliters; and  
(IV)concentrations of such additional indicator microbes as may be specified in regulations promulgated by the Secretary, in consultation with the Administrator, that are less than the quantities specified in those regulations; or  
(ii)comply with an alternative standard that is at least as protective as the standards under clause (i), as determined by the Secretary.  
(C)Best performance treatment available 
(i)In generalNot later than December 31, 2010, the Secretary, in consultation with the Administrator, based on technology assessments implemented before July 31, 2010, shall determine whether technologies exist that provide for the achievement of the standards described in subparagraph (B).  
(ii)Modification of standardsIf the Secretary, in consultation with the Administrator, determines under clause (i) that no technology exists that provides for the achievement of the standards described in subparagraph (B), the Secretary shall modify the standards to ensure consistency with the best performance treatment available among treatment systems assessed that meet, at a minimum, the applicable ballast water discharge standard of the International Maritime Organization.  
(D)Reception facility exception 
(i)In generalThe requirements of this paragraph shall not apply to a vessel that discharges ballast water into a land-based or water-based facility for the reception of ballast water that meets each applicable standard under clause (ii).  
(ii)Applicable standardsNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Administrator and the Secretary shall jointly promulgate standards for— 
(I)the reception of ballast water in land-based and water-based reception facilities; and  
(II)the disposal or treatment of received ballast water in a manner that does not damage the environment, human health, property, or resources.  
(4)Review and revisionThe Secretary, in concurrence with the Administrator, shall review and revise, not less frequently than once every 3 years— 
(A)any determination relating to the determination under paragraph (3)(C)(i); and  
(B)any modification of a standard under paragraph (3)(C)(ii).  
(5)Certification of treatments and practices 
(A)In generalNot later than the date on which regulations are promulgated pursuant to paragraph (1), the Secretary shall, with the concurrence of the Administrator, promulgate regulations for— 
(i)the certification of treatments or practices the performances of which comply with the regulations; and  
(ii)on-going enforcement of the effective use of the certified treatments or practices.  
(B)Certification of ballast water exchange proceduresThe certification of ballast water exchange procedures in compliance with the regulations promulgated pursuant to paragraph (2) shall be based on a qualified type-approval process, including a protocol involving dye studies or models detailing flow dynamics of a vessel or class of vessels described in paragraph (2)(A)(ii) for demonstrating the number of flow-through exchanges necessary for such a vessel to meet the percentage purge requirements associated with the flow-through technique for ballast water exchange.  
(C)Certification of all other ballast water discharge treatmentsThe certification of treatments in compliance with the regulations promulgated pursuant to paragraph (3) shall be based on a qualified type-approval process that— 
(i)is capable of estimating the extent to which ballast water discharge treated by a ballast water treatment system is likely to comply with applicable standards, including any restrictions relating to— 
(I)biological, chemical, or physical conditions of water taken into ballast; and  
(II)conditions encountered during a voyage;  
(ii)is capable of determining the extent to which a ballast water treatment method— 
(I)is environmentally sound, based on criteria promulgated by the Administrator under paragraph (8)(A); and  
(II)is safe for vessel and crew;  
(iii)may be used in estimating the expected useful life of the ballast water treatment system, as determined on the basis of voyage patterns and normal use conditions;  
(iv)includes a ship-board testing component (and may include a shore-based testing component);  
(v)provides for appropriate monitoring, as determined by the Administrator;  
(vi)provides for revocation by the Administrator of approval pending the results of the monitoring; and  
(vii)is cost-effective.  
(D)Expiration of ballast water exchange optionOn the date of expiration of the ballast water exchange option under paragraph (2), the certification process shall apply to all methods of ballast water management, treatment, and system design.  
(E)Review and revisionNot less frequently than once every 3 years, the Secretary, in conjunction with the Administrator, shall review and, if necessary, revise the certification process pursuant to subsection (d)(1).  
(F)Application for approval 
(i)In generalThe Secretary and the Administrator shall approve an application for certification of a ballast water treatment system only if the application is in such form and contains such information as the Secretary and Administrator may require.  
(ii)Approval and disapproval 
(I)In generalOn receipt of an application under clause (i)— 
(aa)the Administrator shall, not later than 90 days after the date of receipt of the application— 
(AA)review the application for compliance and consistency with environmental soundness criteria promulgated under paragraph (8)(A); and  
(BB)approve those ballast water treatment systems that meet those criteria; and  
(bb)the Secretary, in consultation with the Task Force, shall, not later than 180 days after the date of receipt of the application— 
(AA)determine whether the ballast water treatment system covered by the application meets the requirements of this subsection, as appropriate;  
(BB)approve or disapprove the application; and  
(CC)provide the applicant written notice of approval or disapproval.  
(II)LimitationsAn application approved under subclause (I) shall— 
(aa)be qualified with any limitations relating to voyage pattern, duration, or any other characteristic that may affect the effectiveness or environmental soundness of the ballast water treatment system covered by the application, as determined by the Secretary in consultation with the Administrator;  
(bb)be applicable to a specific vessel or group of vessels, as determined by the Secretary;  
(cc)be valid for the least of— 
(AA)the expected useful life of the ballast water treatment system;  
(BB)10 years; or  
(CC)such period of time for which the Secretary or Administrator (as appropriate) determines that (based on available information, including information developed pursuant to paragraph (6)(B)(iii)) there exists a serious deficiency in performance or environmental soundness of the system relative to anticipated performance or environmental soundness; and  
(dd)be renewed if— 
(AA)the Secretary determines that the ballast water treatment system remains in compliance with applicable standards as of the date of application for renewal; or  
(BB)the remaining useful life of the vessel is less than 10 years.  
(6)Experimental approval for ballast water treatment 
(A)In generalThe owner or operator of a vessel may submit to the Secretary an application to test or evaluate a promising ballast water treatment technology that— 
(i)has the potential to achieve the standards required under paragraph (3); and  
(ii)is likely to achieve a minimum performance that is the same as or more stringent than a standard required under paragraph (3)(C)(ii), as applicable.  
(B)ApprovalThe Secretary shall approve an application under subparagraph (A) if— 
(i)the Secretary and the Administrator determine that the treatment technologies have the potential to achieve the standards required under paragraph (3); and  
(ii)the Administrator determines, based on independent and peer-reviewed information provided to the Secretary by the owner or operator of the vessel or other applicable parties, that the treatment technologies— 
(I)comply with environmental requirements (including regulations); and  
(II)have the potential to meet environmental soundness criteria established under paragraph (8)(A)(i).  
(C)WaiverIf the Secretary approves an application under subparagraph (B), the Secretary and the Administrator may waive the requirements under subsection (a)(4)(A) with respect to the vessel that is subject to the application approved.  
(D)Limitations 
(i)Period of testingTesting of the treatment system approved under this section may cease prior to the termination of the approval period described in clause (ii).  
(ii)Period of approvalApproval granted under subparagraph (B) shall be for the least of— 
(I)the expected useful life of the ballast water treatment system;  
(II)a period of 10 years; or  
(III)a period ending on the date that the Secretary and Administrator (as appropriate) determines that there exists a serious deficiency in performance or human safety or environmental soundness of the system relative to anticipated performance or environmental soundness.  
(iii)InformationAs a condition of receiving experimental approval for a treatment under subparagraph (B), the owner or operator of a vessel shall agree to collect and report such information regarding the operational and biological effectiveness of the treatment through sampling of the intake and discharge ballast as the Secretary may request.  
(iv)RenewalAn experimental approval may be renewed in accordance with paragraph (5)(F)(ii).  
(7)Incentives for use of treatment systems 
(A)In generalThe Secretary, the Secretary of Transportation, and the Administrator shall assist owners or operators of vessels that seek to obtain experimental approval for installation of ballast water treatment systems, including through providing guidance on— 
(i)a sampling protocol and test program for cost effective treatment evaluation;  
(ii)sources of sampling equipment and field biological expertise; and  
(iii)examples of shipboard evaluation studies.  
(B)Selection of technologies and practicesIn selecting technologies and practices for shipboard demonstration under section 1104(b), the Secretary of the Interior and the Secretary of Commerce shall give priority consideration to technologies and practices that have received or are in the process of receiving certification under paragraph (5).  
(C)Annual summariesThe Secretary shall annually summarize, and make available to interested parties, all available information on the performance of technologies proposed for ballast treatment to facilitate the application process for experimental approval for ballast water treatment under paragraph (6).  
(8)Environmental soundness criteria for ballast treatments 
(A)In generalThe Administrator shall include in criteria promulgated under section 1202(k)(1)(A) specific criteria— 
(i)to ensure environmental soundness of ballast treatment systems; and  
(ii)to grant environmental soundness exceptions under subparagraph (B).  
(B)ExceptionsThe Secretary and the Administrator shall submit to Congress a report on the need for short-term emergency exceptions to the environmental soundness criteria promulgated under subparagraph (A).  
(c)Great Lakes Program 
(1)Regulations 
(A)In generalUntil such time as regulations are promulgated to implement the amendments made by the National Aquatic Invasive Species Act of 2007, regulations promulgated to carry out this Act shall remain in effect until revised or replaced pursuant to the National Aquatic Invasive Species Act of 2007.  
(B)No ballast on boardNot later than 180 days after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary shall promulgate regulations to minimize the discharge of invasive species from ships that claim no ballast on board, or that claim to be carrying only unpumpable quantities of ballast, including, at a minimum, a requirement that— 
(i)such a ship shall conduct saltwater flushing of ballast water tanks— 
(I)outside the exclusive economic zone; or  
(II)at a designated alternative exchange site; and  
(ii)before being allowed entry beyond the St. Lawrence Seaway, the master of such a ship shall certify that the ship has complied with each applicable requirement under this subsection.  
(C)Early technology 
(i)In generalNot later than 180 days after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary shall promulgate regulations allowing ships entering the Great Lakes to use a ballast water treatment technology that is as effective as ballast water exchange, as determined by the Secretary.  
(ii)RequirementThe regulations under clause (i) shall include a provision that a ballast water treatment technology used for purposes of complying with the regulations shall be permitted for the shorter of— 
(I)the 10-year period beginning on the date of initial use of the technology; and  
(II)the life of the ship on which the technology is used.  
(iii)Treatment equivalency to ballast water exchangeFor purposes of the regulations under clause (i), the discharge standard of the International Maritime Organization shall be considered to be as effective as ballast water exchange.  
(2)Relationship to other programsOn implementation of a national mandatory ballast management program that is at least as comprehensive as the Great Lakes program (as determined by the Secretary, in consultation with the Governors of Great Lakes States)— 
(A)the program regulating vessels and ballast water in Great Lakes under this section shall terminate; and  
(B)the national program shall apply to such vessels and ballast water.  
(3)Review and revision 
(A)In generalNot later than the date that is 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary shall— 
(i)review and revise regulations promulgated under this section to ensure the regulations provide the maximum practicable protection of the Great Lakes ecosystem from introduction by vessels (including vessels in the unballasted condition) of aquatic invasive species; and  
(ii)promulgate the revised regulations.  
(B)ContentsThe revised regulations shall include, at a minimum, requirements under subsections (a) and (b) (as amended by that Act).  
(d)Periodic review and revision of regulations 
(1)In generalNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, and not less often than every 3 years thereafter, the Secretary shall (with the concurrence of the Administrator, based on recommendations of the Task Force, and information collected and analyzed under this title and in accordance with criteria developed by the Task Force under paragraph (3))— 
(A)assess the compliance by vessels with regulations promulgated under this section;  
(B)assess the effectiveness of the regulations referred to in subparagraph (A) in reducing the introduction and spread of aquatic invasive species by vessels; and  
(C)as necessary, on the basis of the best scientific information available— 
(i)revise the regulations referred to in subparagraph (A); and  
(ii)promulgate additional regulations.  
(2)Special review and revisionNot later than 90 days after the date on which the Task Force makes a request to the Secretary for a special review and revision of the Program, the Secretary shall (with the concurrence of the Administrator)— 
(A)conduct a special review of regulations in accordance with paragraph (1); and  
(B)as necessary, in the same manner as provided under paragraph (1)(C)— 
(i)revise those guidelines; or  
(ii)promulgate additional regulations.  
(3)Criteria for effectivenessNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, and every 3 years thereafter, the Task Force shall submit to the Secretary criteria for determining the adequacy and effectiveness of all regulations promulgated under this section.  
(e)Sanctions 
(1)Civil penalties 
(A)In generalAny person that violates a regulation promulgated under this section shall be liable for a civil penalty in an amount not to exceed $50,000.  
(B)Separate violationsEach day of a continuing violation constitutes a separate violation.  
(C)Liability of vesselsA vessel operated in violation of a regulation promulgated under this Act shall be liable in rem for any civil penalty assessed under this subsection for that violation.  
(2)Criminal penaltiesAny person that knowingly violates the regulations promulgated under subsection (b) is guilty of a class C felony.  
(3)Revocation of clearanceOn request of the Secretary, the Secretary of the Treasury shall withhold or revoke the clearance of a vessel required by section 4197 of the Revised Statutes (46 U.S.C. App. 91), if the owner or operator of that vessel is in violation of the regulations promulgated under subsection (b).  
(4)Exception to sanctionsThis subsection does not apply to a failure to exchange ballast water if— 
(A)the master of a vessel, acting in good faith, decides that the exchange of ballast water will threaten the safety or stability of the vessel or the crew or passengers of the vessel; and  
(B)the vessel complies with— 
(i)recordkeeping requirements of this Act;  
(ii)contingency requirements of section 1211; and  
(iii)reporting requirements of this Act.  
(f)Coordination with other agenciesThe Secretary is encouraged to use (with consent) the expertise, facilities, members, or personnel of, appropriate Federal and State agencies and organizations that have routine contact with vessels, as determined by the Secretary.  
(g)Consultation with Canada, Mexico, and other foreign governmentsIn developing the guidelines issued and regulations promulgated under this section, the Secretary is encouraged to consult with the Government of Canada, the Government of Mexico, and any other government of a foreign country that the Secretary, in consultation with the Task Force, determines to be necessary to develop and implement an effective international program for preventing the unintentional introduction and spread of nonindigenous species.  
(h)Safety exemption 
(1)Master discretionThe Master of a vessel is not required to conduct a ballast water exchange if the Master determines that the exchange would threaten the safety or stability of the vessel, or the crew or passengers of the vessel, because of adverse weather, vessel architectural design, equipment failure, or any other extraordinary conditions.  
(2)Other requirementsA vessel that does not exchange ballast water on the high seas under paragraph (1) shall not discharge ballast water in any harbor, except in accordance with a contingency strategy approved by the Secretary (and included in the invasive species management plan of the vessel) to reduce the risk of organism transfer by the discharge (using the best practicable technology and practices pursuant to regulations promulgated under subsection (b)(1)).  
(i)Non-discriminationThe Secretary shall ensure that vessels registered outside of the United States do not receive more favorable treatment than vessels registered in the United States in any case in which the Secretary performs studies, reviews compliance, determines effectiveness, establishes requirements, or performs any other responsibilities under this Act.  
(j)Effect on other lawNothing in this section or any regulation promulgated under this section supersedes or otherwise affects any requirement or prohibition relating to the discharge of ballast water under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). .  
(b)Conforming amendments 
(1)Section 1102(c)(1) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(c)(1)) is amended by striking issued under section 1101(b) and inserting promulgated under section 1101(e).  
(2)Section 1102(f)(1)(B) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(f)(1)(B)) is amended by striking guidelines issued pursuant to section 1101(c) and inserting regulations promulgated under section 1101(e).  
112.Armed Services Whole Vessel Management ProgramSection 1103 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4713) is amended— 
(1)by striking the section heading and inserting the following: 
 
1103.Armed Services Whole Vessel Management Program ; and 
(2)in subsection (a)— 
(A)by striking Subject to and inserting the following: 
 
(1)Ballast waterSubject to ; and  
(B)by adding at the end the following: 
 
(2)Towed vessel management Program 
(A)In generalSubject to operational conditions, the Secretary of Defense, in consultation with the Secretary and the Task Force, shall implement a towed vessel management program for Department of Defense vessels to minimize the risk of introductions of aquatic invasive species through hull and associated hull aperture transfers by towed vessels.  
(B)Current ballast ProgramExcept as provided in subparagraph (A), this Act does not affect the ballast program for Department of Defense vessels in effect on the date of enactment of the National Aquatic Invasive Species Act of 2007.  
(3)ReportsNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, and every 3 years thereafter, the Secretary of Defense shall submit to Congress a report that includes a summary and analysis of the program carried out under this section. .  
IIIPrevention of introduction of aquatic invasive species by other pathways 
121.Priority Pathway Management ProgramSubtitle C of title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721 et seq.) is amended by adding at the end the following: 
 
1210.Priority Pathway Management Program 
(a)Identification of high priority pathwaysNot later than 2 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, and every 3 years thereafter, the Task Force, in coordination with the National Invasive Species Council and in consultation with representatives of States, industry, and other interested parties, shall, based on pathway surveys conducted under this title and other available research relating to the rates of introductions in waters of the United States— 
(1)identify those pathways that pose the highest risk for introductions of invasive species, both nationally and on a region-by-region basis;  
(2)develop recommendations for management strategies for those high-risk pathways;  
(3)include in the report to Congress required under section 1201(f)(2)(B) a description of the identifications, strategies, and recommendations based on research collected under this title; and  
(4)identify invasive species not yet introduced into waters of the United States that are likely to be introduced into waters of the United States unless preventative measures are taken.  
(b)Management of high priority pathwaysNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Task Force or agencies of jurisdiction shall, to the maximum extent practicable, implement the strategies described in subsection (a)(2), considering appropriate periodic updates to the strategies. .  
122.Screening process for planned importations of live aquatic organismsSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) is amended by adding at the end the following: 
 
1105.Screening process for planned importations of aquatic organisms 
(a)PurposeThe purpose of the screening process under this section is to prevent the introduction or establishment of aquatic invasive species, including pathogens and parasites of the species, in waters of the United States and contiguous waters of Canada and Mexico.  
(b)Catalog of species in tradeNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Director of the United States Geological Survey, the Administrator of the Animal and Plant Health Inspection Service, the Director of the Smithsonian Environmental Research Center, and other Federal agencies with jurisdiction over planned importations of live organisms, shall— 
(1)develop and, as necessary, update a catalog of species in trade; and  
(2)include the catalog in the information provided to the public pursuant to section 1102(f).  
(c)Planned importationsNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, no aquatic organism of a species that is not in trade shall be imported into the United States without screening and approval in accordance with this section.  
(d)Guidelines 
(1)In generalNot later than 30 months after the date of enactment of the National Aquatic Invasive Species Act of 2007, the National Invasive Species Council, in conjunction with the Task Force and in consultation with affected regional panels, States, Indian tribes, and other stakeholders, shall promulgate guidelines for screening proposed planned importations of aquatic organisms into the United States.  
(2)ContentAt a minimum, the guidelines under paragraph (1) shall include guidelines relating to— 
(A)the minimum information requirements for screening determinations under subsection (e);  
(B)a simplified notification procedure for any additional shipment of organisms that may occur after completion of an initial screening process and determination under subsection (e);  
(C)application forms; and  
(D)shipping labels.  
(3)Factors for considerationIn developing guidelines under this section, the National Invasive Species Council and the Task Force shall take into consideration— 
(A)the likelihood of the spread of the applicable species by human or natural means;  
(B)species that may occur in association with the species planned for importation, including pathogens, parasites, and free-living organisms;  
(C)regional differences in the probability of invasion and associated impacts;  
(D)the difficulty of controlling an established population of an aquatic invasive species in the wild;  
(E)the profile established under section 1108(b);  
(F)any applicable best available science;  
(G)the potential benefits associated with the species; and  
(H)the requirements of international law.  
(e)Screening 
(1)Evaluation 
(A)In generalNot later than 180 days after the date of publication of the guidelines under subsection (d), each Federal agency with authority over an importation into the United States of an aquatic organism of a species that is not in trade, as determined in accordance with the catalog under subsection (b), and that is proposed for importation into the United States, shall— 
(i)promulgate regulations in accordance with the guidelines under subsection (d); and  
(ii)carry out screening in accordance with this subsection.  
(B)RequirementsThe head a Federal agency described in subparagraph (A) or the Director, as applicable, shall— 
(i)prohibit the importation into the United States of any species described in clause (i) or (iii) of paragraph (2)(B), unless the importation is for the sole purpose of research conducted in accordance with section 1202(f)(2);  
(ii)restrict, as necessary, the importation of any species described in subsection (2)(B)(ii), unless the importation is for the sole purpose of research conducted in accordance with section 1202(f)(2);  
(iii)make a determination under this subsection not later than 180 days after receiving a complete request for permission to import a aquatic organism; and  
(iv)make the results of the screening process available to the public.  
(2)CategoriesThe screening process under this subsection shall require— 
(A)to the maximum extent practicable, the identification, preferably to the species level but, at a minimum, to the genus level, of aquatic organisms proposed for importation; and  
(B)the designation of— 
(i)species with a high or moderate probability of undesirable impacts to areas within the United States and contiguous areas of neighboring countries to which the species is likely to be spread;  
(ii)species with a low or no probability of undesirable impacts to areas within the United States and contiguous areas of neighboring counties to which the species is likely to be spread; and  
(iii)species with respect to which there is insufficient information to determine the risk of such undesirable impacts.  
(3)Delegation and authority 
(A)In generalIf no Federal agency has the authority described in paragraph (1)(A), or if the head of such a Federal agency delegates the screening authority to the Director under subparagraph (B), the Director shall screen the organism.  
(B)Delegation to directorThe head of a Federal agency with the authority described in paragraph (1)(A) may delegate to the Director the authority to carry out the screening process under this subsection.  
(C)United States Fish and Wildlife Service 
(i)In generalThe Director may restrict or prohibit the importation of an aquatic organism of a species not in trade in accordance with the regulations promulgated under paragraph (1)(A)(i) if— 
(I)no other Federal agency has authority to regulate the importation of the species; or  
(II)the head of a Federal agency delegates authority to the Director under subparagraph (B).  
(ii)Screening requirementsThe Director shall promulgate screening requirements in accordance with the guidelines under subsection (d) to evaluate any planned importation of an aquatic organism, including an importation carried out by a Federal agency, that is not otherwise subject to Federal authority to permit the importation.  
(D)Multiple jurisdiction 
(i)In generalIf more than 1 Federal agency has jurisdiction over the importation of an aquatic organism, the agencies shall conduct only 1 screening process in accordance with a memorandum of understanding described in paragraph (4).  
(ii)Cultured aquatic organismsThe Secretary of Agriculture shall conduct screening of any aquatic organism imported to be cultured.  
(E)Agency-initiated screeningAt the discretion of the Federal agency with jurisdiction over the importation of a species not in trade, the Federal agency may initiate a screening process for a species for which no other person has filed an application for importation.  
(4)Memorandum of understanding 
(A)In generalThe Director shall enter into a memorandum of understanding with each Federal agency with the authority to conduct screening under this subsection.  
(B)ContentsA memorandum of understanding under subparagraph (A) shall contain, at a minimum— 
(i)a description of the relationship between, and responsibilities of, each Federal agency, including a process designating a lead agency in cases in which multiple agencies have jurisdiction over the screening of an aquatic species;  
(ii)the process by which the Director will delegate screening duties to, and receive delegation from, other agencies of jurisdiction; and  
(iii)the process by which the agency and the National Invasive Species Council will coordinate and share information required for the screening of a species.  
(f)Review and revision 
(1)In generalNot less frequently than once every 3 years, the National Invasive Species Council, in conjunction with the Task Force, shall review and revise, based on research on early detection and monitoring under section 1106 and other information, the guidelines, screening, and other activities carried out under this section.  
(2)ReportTogether with the report required under section 1201(f)(2)(B), the National Invasive Species Council shall submit to Congress— 
(A)an evaluation of the effectiveness of the screening process carried out under subsection (e);  
(B)the consistency of the application of the screening process by Federal agencies; and  
(C)recommendations for revisions of the screening process.  
(g)Prohibitions 
(1)In generalExcept as otherwise provided in this section, it shall be unlawful to import an aquatic organism of a species not in trade.  
(2)Penalties 
(A)Civil penaltyAny person that violates subsection (c) shall be liable for a civil penalty in an amount not to exceed $50,000.  
(B)Criminal penaltiesAny person that knowingly violates subsection (c) is guilty of a class C felony.  
(h)FeesThe head of any agency that has jurisdiction over a planned importation of an aquatic species subject to screening under this section may increase the amount of any appropriate fee that is charged under an applicable law (including regulations) to offset the cost of screening carried out under this section.  
(i)Effect on other laws 
(1)In generalNothing in this section repeals, supersedes, or modifies any provision of Federal or State law relating to the screening process for aquatic species importation.  
(2)More protective lawsA State, the District of Columbia, or a territory of the Untied States may adopt an aquatic plant or animal importation law, regulation, or policy that requires a more protective screening process for aquatic species importation than the regulations and policies of this section. .  
IVEarly detection; rapid response; control and outreach 
131.Early detectionSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended by section 122) is amended by adding at the end the following: 
 
1106.Early detection and monitoring 
(a)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2007, in conjunction with the Council, the Task Force shall (based on the standard protocol for early detection surveys developed under this title), promulgate a set of sampling protocols, a geographic plan, and budget to support a national system of ecological surveys to rapidly detect recently-established aquatic invasive species in waters of the United States.  
(b)ContentsThe protocols, plan, and budget shall, at a minimum— 
(1)address a diversity of aquatic ecosystems of the United States (including inland and coastal waters);  
(2)encourage State, local, port, and tribal participation in monitoring;  
(3)balance scientific rigor with practicability, timeliness, and breadth of sampling activity;  
(4)considers the pathways and organisms identified under section 1210;  
(5)include a capacity to evaluate the impacts of permitted importations screened by the processes established under section 1105; and  
(6)include clear lines of communication with appropriate Federal, State, and regional rapid response authorities.  
(c)ImplementationNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Director of the United States Geological Survey, the Administrator of the National Oceanic and Atmospheric Administration, and the Administrator (in consultation with the National Invasive Species Council and in coordination with other agencies and organizations) shall implement a national system of ecological surveys that is— 
(1)carried out in cooperation with State, local, port, tribal authorities, and other non-Federal entities (such as colleges and universities); and  
(2)based on the protocols, plan, and budget published under subsection (a) and any public comment. .  
132.Rapid responseSubtitle C of title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721 et seq.) (as amended by section 121) is amended by adding at the end the following: 
 
1211.Rapid response 
(a)Emergency Rapid Response Fund 
(1)EstablishmentThere is established in the Treasury of the United States a revolving fund to assist States in implementing rapid response measures for aquatic invasive species, to be known as the Emergency Rapid Response Fund (referred to in this subsection as the Fund), consisting of— 
(A)such amounts as are appropriated to the Fund under section 1301(g)(2)(A); and  
(B)any interest earned on investment of amounts in the Fund under paragraph (3).  
(2)Expenditures from fund 
(A)In generalSubject to subparagraph (C), on request by the Secretary of the Interior, the Secretary of the Treasury shall transfer from the Fund to the Secretary of the Interior such amounts as the Secretary of the Interior determines are necessary to provide financial assistance to a State or the Federal rapid response team under subparagraph (B) to assist in implementing rapid response measures for aquatic invasive species.  
(B)State assistance 
(i)In generalA State may submit to the Secretary of the Interior an application for emergency response assistance from the Fund.  
(ii)ApprovalIf the Secretary of the Interior approves an application submitted under clause (i), the Secretary shall use amounts provided to the Secretary under subparagraph (A)— 
(I)in a case in which a State has in effect a rapid response contingency strategy that is approved under subsection (b), to provide emergency response assistance to the State; and  
(II)in a case in which the State does not have a rapid response contingency strategy approved under subsection (b) in effect, to provide emergency response assistance to the Federal rapid response team established under subsection (f).  
(iii)Additional fundsIf additional amounts are needed for the conduct of emergency response activities in the State, the Secretary of the Interior may provide additional assistance to the State or Federal rapid response team under this paragraph.  
(C)Administrative expensesAn amount not to exceed 10 percent of the amounts in the Fund shall be available for each fiscal year to pay the administrative expenses necessary to carry out this Act.  
(3)Investment of amounts 
(A)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals.  
(B)Interest-bearing obligationsInvestments may be made only in interest-bearing obligations of the United States.  
(C)Acquisition of obligationsFor the purpose of investments under subparagraph (A), obligations may be acquired— 
(i)on original issue at the issue price; or  
(ii)by purchase of outstanding obligations at the market price.  
(D)Sale of obligationsAny obligation acquired by the Fund may be sold by the Secretary of the Treasury at the market price.  
(E)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund.  
(4)Transfers of amounts 
(A)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.  
(B)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred.  
(b)State rapid response contingency strategiesThe Task Force, in consultation with the National Invasive Species Council, shall approve a rapid response contingency strategy of a State if the strategy— 
(1)identifies all key governmental and nongovernmental partners to be involved in carrying out the strategy;  
(2)clearly designates the authorities and responsibilities of each partner, including the authority of any State or government of an Indian tribe to distribute emergency funds;  
(3)specifies criteria for rapid response measures, including a diagnostic system that— 
(A)distinguishes cases in which rapid response has a likelihood of success and cases in which rapid response has no likelihood of success;  
(B)distinguishes rapid response measures from ongoing management and control of established populations of aquatic invasive species; and  
(C)distinguishes instances in which the rate and probability of organism dispersal is significantly altered by vessel movements;  
(4)includes an early detection strategy that supports or complements the early detection and monitoring system developed under section 1108;  
(5)provides for a monitoring capability to assess— 
(A)the extent of infestations; and  
(B)the effectiveness of rapid response efforts;  
(6)to the maximum extent practicable, is integrated into the State aquatic invasive species management plan approved under section 1204;  
(7)to the maximum extent practicable, includes rapid response tools that meet environmental criteria developed under subsection (f)(4);  
(8)includes a public education and outreach component directed at— 
(A)potential pathways for spread of aquatic invasive species; and  
(B)persons involved in industries and recreational activities associated with those pathways; and  
(9)to the extent that the strategy involves vessels, conforms with guidelines issued by the Secretary under subsection (d)(2).  
(c)Regional Rapid Response Contingency StrategiesThe Task Force, with the concurrence of the National Invasive Species Council and in consultation with the regional panels of the Task Force established under section 1203, shall encourage the development of regional rapid response contingency strategies that— 
(1)provide a consistent and coordinated approach to rapid response; and  
(2)are approved by— 
(A)the Secretary; and  
(B)the Governors and Indian tribes having jurisdiction over areas within a region.  
(d)Model Rapid Response Contingency StrategiesNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2007— 
(1)the Task Force, with the concurrence of the National Invasive Species Council and the regional panels of the Task Force established under section 1203, shall develop— 
(A)a model State rapid response contingency strategy (including rapid assessment capability) for aquatic invasive species that meets, to the maximum extent practicable, the requirements of paragraphs (1) through (9) of subsection (b); and  
(B)a model regional rapid response contingency strategy (including rapid assessment capability) for aquatic invasive species; and  
(2)the Secretary, in concurrence with the Task Force and the regional panels of the Task Force, shall issue guidelines that describe vessel-related requirements that may be used in a rapid response contingency strategy approved under this section.  
(e)Cost sharing 
(1)State rapid response contingency strategiesThe Federal share of the cost of activities carried out under a State rapid response contingency strategy approved under subsection (b) shall be not less than 50 percent.  
(2)Regional rapid response contingency strategiesThe Federal share of the cost of activities carried out under a regional rapid response contingency strategy approved under subsection (c) shall be not less than 75 percent.  
(3)Form of non-federal shareThe non-Federal share required under paragraph (1) or (2) may be in the form of in-kind contributions.  
(f)Federal rapid response teams 
(1)Establishment of teamsNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the National Invasive Species Council, in coordination with the Task Force and the heads of appropriate Federal agencies, shall establish a Federal rapid response team for each of the 10 Federal regions that comprise the Standard Federal Regional Boundary System.  
(2)Duties of teamsEach Federal rapid response team shall, at a minimum— 
(A)implement rapid eradication or control responses for newly detected aquatic invasive species on Federal and tribal land;  
(B)carry out, or assist in carrying out, rapid responses for newly detected aquatic invasive species on non-Federal land at the request of a State, Indian tribe, or group of States or Indian tribes;  
(C)provide training and expertise for State, tribal, or regional rapid responders;  
(D)provide central sources of information for rapid responders;  
(E)maintain a list of researchers and rapid response volunteers; and  
(F)in carrying out any rapid response activity with respect to an aquatic noxious weed listed under section 412(f) of the Plant Protection Act (7 U.S.C. 7712(f)), include representatives of the Animal and Plant Health Inspection Service.  
(3)Criteria for identifying cases of rapid response warranting federal assistanceNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Task Force, with the concurrence of the National Invasive Species Council, shall develop criteria to identify cases warranting Federal assistance for rapid assessment and response under this subsection, including indicative criteria relating to, at a minimum— 
(A)the extent to which infestations of aquatic invasive species may be managed successfully by rapid response;  
(B)the extent to which rapid response efforts may differ from ongoing management and control; and  
(C)the extent to which infestations of nonindigenous aquatic invasive species are considered to be an acute or chronic threat to— 
(i)biodiversity of native aquatic organisms;  
(ii)habitats of native fish and wildlife; or  
(iii)human health.  
(4)Environmental criteriaNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Administrator, in consultation with the National Invasive Species Council, the Secretary of Transportation, the Task Force (including regional panels of the Task Force established under section 1203), the Director, and the Director of the National Marine Fisheries Service, shall develop environmental criteria to minimize nontarget environmental impacts of rapid responses carried out pursuant to this section. .  
133.Environmental soundnessSection 1202 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) is amended— 
(1)by redesignating subsections (j) and (k) as subsections (l) and (m), respectively; and  
(2)by inserting after subsection (i) the following: 
 
(j)Improvement of treatment methods for aquatic Invasive Species 
(1)Criteria to evaluate environmental soundness of treatment methods 
(A)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Administrator, in consultation with the Secretary, the National Invasive Species Council, and the Task Force (including any regional panels of the Task Force) shall promulgate criteria to evaluate the treatment methods described in subparagraph (B) for the purpose of ensuring that the treatment methods pose no significant threat of adverse effect on human health, public safety, or the environment (including air quality and the aquatic environment) that is acute, chronic, cumulative, or collective.  
(B)Treatment methodsThe treatment methods referred to in subparagraph (A) are all mechanical, physical, chemical, biological, and other treatment methods used in bodies of water of the United States (regardless of whether the bodies of water are navigable and regardless of the origin of the waters), to prevent, treat, or respond to the introduction of aquatic invasive species.  
(C)ConsultationIn carrying out subparagraph (A), the Administrator shall consult with— 
(i)the Secretary of Transportation;  
(ii)the Task Force (including the regional panels of the Task Force established under section 1203);  
(iii)the Director;  
(iv)the Assistant Secretary;  
(v)the Director of the National Marine Fisheries Service; and  
(vi)relevant State agencies.  
(2)Publication of information on environmentally sound treatment methodsThe Administrator, in consultation with the National Invasive Species Council, shall publish (not later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007) and update annually— 
(A)a list of environmentally sound treatment methods that may apply to a potential aquatic invasive species response effort;  
(B)accompanying research that supports the environmental soundness of each approved treatment method; and  
(C)explicit guidelines under which each treatment method can be used in an environmentally sound manner.  
(3)ReportsThe National Invasive Species Council and Task Force shall include the information described in paragraph (2) in the reports submitted under section 1201(f)(2)(B). .  
134.Information, education, and outreachSection 1202(h) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(h)) is amended— 
(1)by striking (h) Education.—The Task Force and inserting the following: 
 
(h)Information, education, and outreach 
(1)In generalThe Task Force ; and  
(2)by adding at the end the following: 
 
(2)Activities 
(A)In generalThe programs carried out under paragraph (1) shall include the activities described in this paragraph.  
(B)Public outreach 
(i)Public warningsNot later than 180 days after the date of enactment of the National Aquatic Invasive Species Act of 2007, each Federal officer of an agency that provides Federal funds to States for building or maintaining public access points to United States water bodies shall amend the guidelines of the agency, in consultation with relevant State agencies, to encourage the posting of regionally-specific public warnings or other suitable informational and educational materials at the access points regarding— 
(I)the danger of spread of aquatic invasive species through the transport of recreational watercraft; and  
(II)methods for removing organisms prior to transporting a watercraft.  
(ii)Cleaning of watercraft at marinasNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Under Secretary and the Director (in cooperation with the Task Force and in consultation with the States, relevant industry groups, and Indian tribes) shall develop an education, outreach, and training program directed toward marinas and marina operators regarding— 
(I)checking watercraft for live organisms;  
(II)removing live organisms from the watercraft before the watercraft are commercially or recreationally trailered;  
(III)encouraging regular hull cleaning and maintenance, avoiding in-water hull cleaning; and  
(IV)other activities, as identified by the Secretary.  
(iii)Proper disposal of nonindigenous live aquatic organisms in tradeThe Task Force shall— 
(I)not later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, develop (in consultation with industry and other affected parties) guidelines for proper disposal of live nonindigenous aquatic organisms in trade; and  
(II)use the guidelines in appropriate public information and outreach efforts.  
(C)100th meridian program 
(i)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Task Force shall expand the information and education program directed at recreational boaters in States from which watercraft are transported westward across the 100th meridian.  
(ii)ActivitiesIn carrying out the program, the task force shall— 
(I)survey owners of watercraft transported westward across the 100th meridian to determine the States of origin of most such owners;  
(II)provide information directly to watercraft owners concerning the importance of cleaning watercraft carrying live organisms before transporting the watercraft; and  
(III)support education and information programs of the States of origin to ensure that the State programs address westward spread.  
(D)Information and education program by national park serviceThe Secretary of the Interior, acting through the Director of the National Park Service, shall develop a program to provide public outreach and other educational activities to prevent the spread of aquatic invasive species by recreational watercraft in parkland or through events sponsored by the National Park Service.  
(3)Outreach to industryThe Task Force, in conjunction with the National Invasive Species Council, shall carry out activities to inform and promote voluntary cooperation and regulatory compliance by members of the national and international maritime, horticultural, aquarium, aquaculture, pet trade, and other appropriate industries with screening, monitoring, and control of the transportation of aquatic invasive species.  
(4)Public access to monitoring informationThe Task Force, the National Invasive Species Council, and other relevant agencies, shall maintain information on the Internet regarding— 
(A)the best approaches for the public and private interests to use in assisting with national early detection and monitoring of aquatic invasive species in waters of the United States;  
(B)contact locations for joining a national network of monitoring stations;  
(C)approved State Management Plans under section 1204(a) and Rapid Response Contingency Strategies under subsections (b) and (c) of section 1211; and  
(D)the list of potential invaders under section 1201(a)(4). .  
VAquatic invasive species research 
141.Ecological, pathway, and experimental research 
(a)In generalSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended by section 131) is amended by adding at the end the following: 
 
1107.Ecological, pathway, and experimental research 
(a)Definition of administering agencies 
(1)In generalIn this section and section 1108, the term administering agencies means— 
(A)the Smithsonian Environmental Research Center;  
(B)the United States Geological Survey; and  
(C)the National Oceanic and Atmospheric Administration (including the Great Lakes Environmental Research Laboratory).  
(2)Memorandum of understandingThe administering agencies shall enter into an agreement regarding implementation of this subtitle.  
(3)ConsultationIn carrying out this section, the administering agencies shall consult with— 
(A)the Task Force;  
(B)the Environmental Protection Agency;  
(C)the United States Fish and Wildlife Service; and  
(D)other appropriate Federal and State agencies.  
(4)CooperationIn carrying out this section, the administering agencies shall contract, as appropriate, or otherwise cooperate with academic researchers.  
(b)ProgramThe administering agencies shall develop (not later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2007) and conduct a marine and freshwater research program (including ecological and pathway surveys and experimentation) to assess rates of, patterns of, and conditions surrounding introductions of nonindigenous aquatic species in aquatic ecosystems.  
(c)PurposeThe purpose of the program is to support efforts to prevent the introduction of, and detect and eradicate, invasive species by— 
(1)providing information for— 
(A)early detection and rapid response efforts; and  
(B)relevant policy questions; and  
(2)assessing the effectiveness of implemented policies (including any standard) to prevent the introduction and spread of aquatic invasive species.  
(d)Protocol developmentThe administering agencies shall— 
(1)establish standardized protocols for conducting surveys that are integrated and produce comparable data, and, as practicable, build on existing protocols and data collection methods (including surveys required under subsection (b)), including— 
(A)protocols to support early detection surveys of nonindigenous aquatic species conducted by Federal, State, or local agencies involved in the management of invasive species, including surveys carried out pursuant to section 1106;  
(B)protocols to support comprehensive ecological surveys conducted under this section for purposes of research and analysis of rates and patterns of invasions; and  
(C)protocols to support pathway surveys;  
(2)recommend a standardized approach for classifying species;  
(3)when proposing protocols, consider recommendations made at the workshop conducted under subsection (h);  
(4)subject the protocols to peer review;  
(5)complete the protocols not later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007;  
(6)revise protocols as necessary; and  
(7)disseminate the protocols to the Task Force and other Federal, State, and local stakeholders.  
(e)Ecological and pathway survey requirements 
(1)In generalEach comprehensive ecological survey conducted under this section shall, at a minimum— 
(A)document baseline ecological information of the aquatic ecosystem, including— 
(i)to the maximum extent practicable, a comprehensive inventory of native species, nonindigenous species, and species of unknown origin, present in the ecosystem; and  
(ii)the chemical and physical characteristics of water and underlying substrate in the ecosystem;  
(B)in the case of nonindigenous species, gather information to assist in identifying— 
(i)the life history of the species;  
(ii)the environmental requirements and tolerances of the species;  
(iii)the native ecosystems of the species; and  
(iv)the history of the species spread from the native ecosystems of the species;  
(C)track the establishment of nonindigenous species, including information about the estimated population of nonindigenous organisms to allow an analysis of the probable date of introduction of the species; and  
(D)identify the likely pathway of entry of nonindigenous species.  
(2)Minimum requirementsEach pathway survey conducted under this section shall, at a minimum— 
(A)identify which nonindigenous aquatic species are being introduced, or have the potential to be introduced, through the pathways under consideration;  
(B)determine the rate of organism introduction through the pathways under consideration; and  
(C)determine the practices that contributed to or could contribute to the introduction of nonindigenous aquatic species through the pathways under consideration.  
(f)Number and location of survey sites 
(1)Required sitesThe administering agencies shall designate the number and location of survey sites necessary to carry out marine and freshwater research required under this section.  
(2)EmphasisIn carrying out paragraph (1) and subsection (g), the administering agencies shall give particular consideration to— 
(A)the geographic diversity of sites; and  
(B)the diversity of human uses and biological characteristics of sites.  
(g)Competitive grant Program 
(1)In generalIn order to assist in carrying out subsections (b) and (i), the administering agencies (acting through the National Oceanic and Atmospheric Administration) shall administer a program to award grants to academic institutions, State agencies, and other appropriate groups.  
(2)AdministrationThe program required under this section shall be competitive, peer-reviewed, and merit-based.  
(h)WorkshopNot later than 120 days after the date of enactment of the National Aquatic Invasive Species Act of 2007, to assist in the development of the protocols and design for the surveys under this section, the administering agencies shall— 
(1)convene a workshop among researchers from Federal and State agencies and academic institutions to obtain recommendations for the development of the protocols and surveys; and  
(2)make the results of the workshop widely available to the public.  
(i)ExperimentationThe administering agencies shall conduct (at existing field stations and such other sites as may be appropriate) coordinated experiments on a range of taxonomic groups to identify— 
(1)the relationship between the introduction and establishment of nonindigenous aquatic species; and  
(2)the circumstances necessary for the species to survive and thrive.  
(j)National pathways and ecological surveys database 
(1)In generalThe United States Geological Survey shall develop, maintain, and update, in consultation and cooperation with the Smithsonian Environmental Research Center and the National Oceanic and Atmospheric Administration, a central national database of information concerning information collected under section 1107(b).  
(2)RequirementThe United States Geological Survey shall— 
(A)make the database widely available to the public;  
(B)update the database not less often than once every 90 days;  
(C)coordinate the database with existing databases collecting similar information; and  
(D)to the maximum extent practicable, format the databases in a manner such that the data is useful for researchers and Federal and State employees managing relevant invasive species programs. .  
(b)Vessel pathway surveysSection 1102(b)(2)(B) of Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)(B)) is amended by striking clause (ii) and inserting the following: 
 
(ii)examine other potential modes for the introduction of nonindigenous aquatic species by vessel, including hull fouling. .  
142.Analysis 
(a)In generalSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended by section 141(a)) is amended by adding at the end the following: 
 
1108.Analysis 
(a)Invasion analysis 
(1)In generalNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, and annually thereafter, the administering agencies shall analyze data collected under section 1107 and other relevant research, for the purpose of preventing the introduction of, detecting, and eradicating invasive species by— 
(A)providing information for early detection and rapid response efforts;  
(B)providing information for relevant policy questions; and  
(C)assessing the effectiveness of implemented policies to prevent the introduction and spread of invasive species.  
(2)ContentsThe analysis required under paragraph (1) shall include, with respect to aquatic invasive species— 
(A)an analysis of pathways to— 
(i)identify, and characterize as high-, medium-, or low-risk, regional and national pathways for the introduction of nonindigenous aquatic species into aquatic ecosystems;  
(ii)identify new and expanding pathways through which nonindigenous aquatic species may be introduced into aquatic ecosystems;  
(iii)identify handling practices that contribute to the introduction of species in pathways; and  
(iv)assess the risk that species currently used in commerce pose for introduction into aquatic ecosystems;  
(B)include patterns and rates of invasion and susceptibility to invasion of various types of bodies of water;  
(C)consider the ways in which the risk of establishment of an aquatic invasive species through a pathway is related to the identity and number of organisms transported;  
(D)consider rates of spread and numbers and types of pathways of spread of new populations of the aquatic invasive species and estimate the potential for the spread and distribution of newly introduced invasive species based on the environmental requirements and historical distribution of the species;  
(E)document factors that influence the vulnerability of an ecosystem to invasion by a nonindigenous aquatic species;  
(F)include a description of the potential for, and impacts of, pathway management programs on invasion rates;  
(G)provide recommendations for improvements on the effectiveness of pathway management;  
(H)to the extent practicable, determine the level of reduction in live organisms of various taxonomic groups required to reduce to an acceptable level the risk of establishment to receiving aquatic ecosystems; and  
(I)evaluate the effectiveness of management actions (including any standard) at reducing species introductions and establishment.  
(3)ReportThe administering agencies shall submit to the Task Force a report on analyses conducted under this section.  
(b)Research To assess the potential of the establishment of introduced species 
(1)In generalNot later than 2 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, the administering agencies shall develop, conduct peer review of, and submit to the Task Force a profile of the general characteristics of invasive species, in order to— 
(A)predict, to the extent practicable, whether a species planned for importation is likely to invade a particular aquatic ecosystem if introduced; and  
(B)support the development of the screening process authorized under section 1105.  
(2)ResearchIn developing the profile, the administering agencies shall analyze the research conducted under section 1107 and other research as necessary to determine— 
(A)characteristics of general species and ecosystems (taking into account the opportunity for introduction into any ecosystem); and  
(B)circumstances that may lead to establishment of a nonindigenous aquatic organism.  
(3)RecommendationsBased on the profile, the administering agencies shall develop and submit to the Task Force, for inclusion in the report to Congress developed under section 1201(f)(2)(B), recommendations concerning which planned importation of nonindigenous aquatic organisms warrant restriction under section 1105.  
1109.Dissemination 
(a)In generalThe National Invasive Species Council, in coordination with the Task Force, and the administering agencies shall disseminate the information collected under this Act to Federal, State, and local entities (including relevant policymakers and private researchers with responsibility over or interest in aquatic invasive species).  
(b)ReportsThe National Invasive Species Council shall— 
(1)not later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, submit to Congress a report that describes the actions and findings carried out under this Act; and  
(2)at least once every 3 years thereafter or more often as necessary, update the report.  
(c)Response strategyTo enable Federal, State, and local entities having responsibility for responding to the introduction of potentially harmful nonindigenous aquatic species to better and more rapidly respond to those introductions, the National Invasive Species Council, in coordination with the Task Force, the administering agencies, and other appropriate Federal and State agencies, shall implement a national strategy for the sharing of information collected under this Act with those entities.  
(d)Pathway practicesThe National Invasive Species Council, in coordination with the Task Force, and the administering agencies shall disseminate information to, and develop an ongoing educational program for, pathway users (including vendors and customers) to inform those users about means by which users can prevent the intentional or unintentional introduction of nonindigenous aquatic species into aquatic ecosystems.  
1110.Technology development, demonstration, and verification 
(a)Environmentally sound technology development, demonstration, and verification 
(1)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Administrator, in consultation with the Army Corps of Engineers and the administering agencies, shall develop and implement a grant program to fund research, development, demonstration, and verification of environmentally sound cost-effective technologies and methods to control and eradicate aquatic invasive species.  
(2)PurposesProposals funded under this program shall— 
(A)provide funds to support on-going efforts of Federal, State, or local officials to control and eradicate aquatic invasive species in an environmentally sound manner;  
(B)increase the number of environmentally sound technologies or methods Federal, State, or local officials may use to control or eradicate aquatic invasive species;  
(C)provide for the demonstration or dissemination of the technologies or methods to potential end-users; and  
(D)verify that any technology or practice meets any appropriate criteria developed for effectiveness and environmental soundness that are established by the Administrator.  
(3)PreferenceIn making grants under this subsection, the Administrator shall give preference to proposals that meet criteria developed for environmental soundness that are established by the Administrator.  
(4)Merit reviewGrants awarded through this subsection shall be awarded through a competitive, peer-reviewed process and shall be merit-based.  
(5)ReportNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Administrator shall submit to Congress a report on the program conducted under this subsection, including findings and recommendations of the Secretary with respect to technologies and methods described in paragraph (1).  
(b)Dispersal barrier research ProgramNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Assistant Secretary, in conjunction with the Director and other appropriate Federal agencies and academic researchers, shall establish a research, development, and demonstration program— 
(1)to study environmentally sound methods and technologies to reduce dispersal of aquatic invasive species through interbasin waterways; and  
(2)to assess the potential for using those methods and technologies in other waterways. .  
(b)Expansion of vessel pathway technology demonstration ProgramSection 1104(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4714(b)) is amended— 
(1)by redesignating paragraphs (4) and (5) as paragraphs (7) and (8), respectively; and  
(2)by inserting after paragraph (3) the following: 
 
(4)Additional purposesThe Secretary of the Interior and the Secretary of Commerce may demonstrate and verify technologies under this subsection to monitor and control pathways of organism transport on vessels other than through ballast water.  
(5)PriorityIn making grants under this subsection, the Secretary of the Interior and the Secretary of Commerce shall give priority to technologies that meet criteria established in any testing protocol developed under the Environmental Technology Verification program of the Administrator.  
(6)WorkshopThe Secretary of the Interior and the Secretary of Commerce shall— 
(A)hold an annual workshop to encourage the exchange of information between and among— 
(i)principal investigators for which funds are made available under this subsection; and  
(ii)researchers conducting research directly relating to vessel pathway technology development; and  
(B)make the results of the proceedings widely available to the public. .  
143.Vessel pathway standards researchSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended by section 142(a)) is amended by adding at the end the following: 
 
1111.Vessel pathway standards research 
(a)Research Program 
(1)In generalThe Secretary and the Administrator (in coordination with the National Oceanic and Atmospheric Administration, the Task Force, and other appropriate Federal agencies and academic researchers) shall develop and conduct a coordinated research program to support the establishment and implementation of standards to prevent the introduction and spread of aquatic invasive species by vessels.  
(2)ComponentsThe research program shall include programs to— 
(A)characterize physical, chemical, and biological harbor conditions relevant to ballast discharge into waters of the United States to provide information for the design and implementation of vessel vector control technologies and practices;  
(B)develop testing protocols for determining the effectiveness of vector monitoring and control technologies and practices;  
(C)research and demonstrate methods for mitigating the spread of aquatic invasive species by coastal voyages, including the exploration of the effectiveness of alternative exchange zones in the near coastal areas and other methods proposed to reduce the transfers of organisms;  
(D)verify the practical effectiveness of any type approval process to ensure that the process produces repeatable and accurate assessments of treatment effectiveness; and  
(E)evaluate the effectiveness and residual risk and environmental impacts associated with any standard established with respect to a ship pathway through experimental research.  
(b)Performance testNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary, in conjunction with the National Institute of Standards and Technology and the Maritime Administration, shall design a performance test for ballast water exchange (such as a dye study) to measure the effectiveness of ballast water exchange.  
(c)National Academy of Sciences study 
(1)In generalThe Secretary shall enter into an agreement with the National Academy of Sciences under which the Academy shall— 
(A)identify the relative risk of transfer of various taxonomic groups of invasive species by different vessel modes;  
(B) 
(i)assess the extent to which a ballast water standard that virtually eliminates the risk of introduction of invasive species by ballast water may relate to the risk of introductions by all vessel modes; and  
(ii)explain the degree of uncertainty in such an assessment; and  
(C) 
(i)recommend methods for reducing the transfers of invasive species by vessels by addressing all parts and systems of vessels and all related modes of transport of invasive organisms; and  
(ii)identify the research, development, and demonstration needed to improve the information base to support those methods, including economic information.  
(2)ReportNot later than 2 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary shall submit to Congress a report that describes the results of the study under paragraph (1).  
(3)Implementation of recommendationsNot later than the later of the date that is 1 year after the date of submission of the report under paragraph (2) or the date that is 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Task Force, in conjunction with the Administrator, administering agencies, and other appropriate Federal agencies, shall submit to the Secretary a report that describes recommendations for— 
(A)a vessel pathway treatment standard that incorporates all potential modes of transfer by vessel; and  
(B)methods for type approval and accurate monitoring of treatment performance that are simple and streamlined and follow established protocols.  
(d)Working group 
(1)In generalNot later than 2 years after the date of issuance by the Secretary of any standard relating to the introduction by vessels of invasive species, the Secretary shall convene a working group (including the Administrator, the administering agencies, and other appropriate Federal and State agencies and academic researchers) to evaluate the effectiveness of that standard and accompanying implementation protocols.  
(2)DutiesThe duties of the working group shall include, at a minimum— 
(A)reviewing the effectiveness of the standard in reducing the establishment of invasive species in aquatic ecosystems, taking into consideration the data collected under section 1107; and  
(B)submitting recommendations to the Secretary (who shall make the recommendations widely available to the public) for the revision of the standard and type approval process in order to ensure— 
(i)effectiveness in reducing introductions of invasive species; and  
(ii)the effectiveness of accurate shipboard monitoring of treatment performance in a simple and streamlined manner. .  
144.Graduate education in systematics and taxonomySubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended by section 143) is amended by adding at the end the following: 
 
1112.Research in systematics and taxonomy 
(a)In generalThe National Science Foundation shall establish a program to award grants to researchers at institutions of higher education and museums to carry out research in systematics and taxonomy.  
(b)PurposesThe purposes of the program are— 
(1)to encourage scientists to pursue careers in systematics and taxonomy to ensure a continuing knowledge base in those disciplines;  
(2)to ensure that there will be adequate expertise in systematics and taxonomy to meet Federal, State, and local needs to identify invasive species;  
(3)to develop that expertise throughout the United States with an emphasis on regional diversity; and  
(4)to draw on existing expertise in systematics and taxonomy at institutions of higher education and museums to train the next generation of systematists and taxonomists.  
(c)Administration 
(1)Merit reviewGrants awarded through this section shall be awarded through a competitive, peer-reviewed process and shall be merit-based.  
(2)PreferencesIn making grants under this section, the National Science Foundation shall provide a preference for— 
(A)projects in a diverse set of ecosystems and geographic locations;  
(B)if applicable, projects that are integrated with the Long Term Ecological Research Network created by the National Science Foundation;  
(C)projects that include student participation; and  
(D)projects carried out by institutions of higher education and museums that actively train students to become experts in systematics and taxonomy. .  
VICoordination 
151.Program coordination 
(a)Membership of Task ForceSection 1201(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721) is amended— 
(1)in paragraph (6), by striking and at the end;  
(2)by redesignating paragraph (7) as paragraph (12); and  
(3)by inserting after paragraph (6) the following: 
 
(7)the Director of the United States Geological Survey;  
(8)the Director of the Smithsonian Environmental Research Center;  
(9)the Secretary of State;  
(10)the Secretary of Transportation;  
(11)the Secretary of Homeland Security; and .  
(b)Coordination with National Invasive Species CouncilSection 1201(f) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(f)) is amended— 
(1)by striking Each Task Force member and inserting the following: 
 
(1)In generalEach member of the Task Force ; and  
(2)by adding at the end the following: 
 
(2)National Invasive Species CouncilThe National Invasive Species Council shall— 
(A)coordinate and cooperate with the Task Force in carrying out the duties of the National Invasive Species Council relating to aquatic invasive species;  
(B)not later than 2 years after the date of enactment of the National Aquatic Invasive Species Act of 2007, and every 3 years thereafter, submit to Congress a report that summarizes the status of the conduct of activities authorized by and required under this Act; and  
(C)establish any regional panels or task forces in coordination with the regional panels of the Task Force convened under section 1203. .  
(c)Coordination with other programsSection 1202(c) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(c)) is amended by adding at the end the following: 
 
(3)Recommendations for lists 
(A)In generalThe Task Force shall annually recommend to Federal agencies of jurisdiction such additions of aquatic invasive species as the Task Force determines to be appropriate for inclusion on— 
(i)any list of species of wildlife covered by section 42 of title 18, United States Code (including regulations); or  
(ii)any list of noxious weeds under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including regulations promulgated under that Act contained in part 360 of title 7, Code of Federal Regulations (or any successor regulations)).  
(B)ProcessThe Task Force may use the screening process developed pursuant to section 1105 to identify species pursuant to subparagraph (A). .  
(d)Regional coordinationSection 1203 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4723) is amended by adding at the end the following: 
 
(d)Annual Inter-Regional meetingThe Task Force shall annually convene all regional panels established pursuant to this Act for the purpose of information transfer between and among panels, and between the panels and the Task Force, regarding aquatic invasive species management.  
(e)Organizations 
(1)In generalAn interstate organization that has a Federal charter authorized by law or executive order for purposes of fisheries or natural resource management may develop and implement— 
(A)regional aquatic invasive species management plans; and  
(B)rapid response activities that are— 
(i)requested by the Governors of the member States of the organization; and  
(ii)consistent with any relevant State aquatic invasive species management plans.  
(2)FundsThe interstate organization may receive funds under this Act to implement activities under the regional aquatic invasive species management plan of the organization. .  
(e)State aquatic Invasive Species management plansSection 1204(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(a)) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A), by inserting before the semicolon at the end the following: 
 , including, in accordance with guidelines issued by the Task Force under paragraph (5)— 
(i)rapid assessment and response contingency strategies under section 1211;  
(ii)early detection strategies under section 1211(b)(4);  
(iii)aquatic plant control programs conducted pursuant to other laws; and  
(iv)screening of planned introductions pursuant to section 1105 ; and  
(B)in subparagraph (D), by inserting include after (D); and  
(2)by adding at the end the following: 
 
(5)Guidelines 
(A)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Task Force shall amend the guidelines of the Task Force for the development of plans under this subsection, including guidelines for reporting progress in implementing the plans, to encourage consistency in implementation of and reporting under those plans.  
(B)GuidelinesThe guidelines published under subparagraph (A) shall include, for the purpose of paragraph (2)(A), guidelines concerning— 
(i)rapid response contingency strategies under section 1211;  
(ii)early detection strategies under section 1211(b)(4);  
(iii)aquatic plant control programs conducted pursuant to other laws;  
(iv)screening of planned introductions pursuant to section 1105; and  
(v)the review and revision of requirements of this subsection and the reapproval process under this subsection.  
(6)Relationship to other plans 
(A)In generalA plan approved under paragraph (4) shall be deemed to meet any State planning requirement of the program established under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) for a plan to control noxious aquatic plant growths.  
(B)EnforcementFunds provided to States for implementation of plans pursuant to section 1204 may be used by States to enforce requirements relating to aquatic invasive species under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including regulations promulgated under that Act contained in part 360 of title 7, Code of Federal Regulations (or any successor regulations)).  
(7)Eligibility of existing plansA plan approved under this section as of the day immediately before the date of enactment of the National Aquatic Invasive Species Act of 2007 shall be eligible to receive a grant awarded under this section.  
(8)Review and revision 
(A)In generalEach State shall periodically review and, as necessary, revise the management plan of the State in accordance with guidelines of the Task Force.  
(B)Update of existing plansA plan approved under this section as of the day immediately before the date of enactment of the National Aquatic Invasive Species Act of 2007 shall be updated after the date of enactment of the National Aquatic Invasive Species Act of 2007 to conform to the guidelines published under paragraph (5).  
(9)Other State Management PlansIn addition to the management plans required under this subsection, the Director shall encourage each State to develop and implement new, and expand existing, State management plans to improve State actions to prevent and control aquatic invasive species. .  
(f)Grant ProgramSection 1204(b)(1) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(b)(1)) is amended by striking subsection (a) for the implementation of those plans. and inserting the following: 
 subsection (a)— 
(A)to develop those plans with a total amount that does not exceed 10 percent of the amounts made available for grants under this section for each fiscal year; and  
(B)to implement those plans. .  
152.International coordination 
(a)In generalSubtitle E of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4751 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
EAdministration ; and 
(2)by adding at the end the following: 
 
1402.International coordination 
(a)In generalThe Task Force, the National Invasive Species Council, and the Secretary of State shall, to the maximum extent practicable, ensure that international efforts to prevent, detect, monitor, assess, and control aquatic invasive species (including through the International Maritime Organization, the International Convention on the Exploration of the Sea, the Global Invasive Species Program, and other appropriate programs) are coordinated with policies of the United States established by this Act.  
(b)Coordination with neighboring countries 
(1)In generalThe Task Force, in consultation with the Secretary of State, shall include in the report required by section 1202(m) a description of the means by which international agreements and regulations with countries that share a border with the United States will be implemented and enforced by Federal agencies (including a clarification of the roles and responsibilities of those agencies).  
(2)NegotiationsAs soon as practicable after the date of enactment of the National Aquatic Invasive Species Act of 2007, the Secretary of State may enter into negotiations with— 
(A)Canada to issue a request that the International Joint Commission, not later than 18 months after the date of enactment of that Act, review, research, conduct hearings on, and submit to the parties represented on the International Joint Commission a report that describes the success of current policies of governments in the United States and Canada having jurisdiction over the Great Lakes in anticipating and preventing biological invasions of the aquatic ecosystem in the Great Lakes, including— 
(i)an analysis of current Federal, State or Provincial, local, and international laws, enforcement practices, and agreements;  
(ii)an analysis of prevention efforts relating to all likely pathways for biological invasions of the aquatic ecosystem in the Great Lakes; and  
(iii)recommendations of the International Joint Commission for means by which to improve and harmonize the policies and enforcement practices referred to in clause (i); and  
(B)Mexico, to ensure coordination of efforts of the United States with efforts of Mexico to manage invasive species established in the United States-Mexico border region.  
1403.Treatment of National Invasive Species CouncilThe National Invasive Species Council shall continue regardless of the termination of section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note; relating to invasive species). .  
VIIAuthorization of appropriations 
155.Authorization of appropriationsSection 1301 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4741) is amended to read as follows: 
 
1301.Authorization of appropriations 
(a)In generalExcept as otherwise provided in this section, there are authorized to be appropriated such sums as are necessary to carry out this Act for each of fiscal years 2008 through 2012.  
(b)Task Force and aquatic Invasive Species ProgramThere are authorized to be appropriated for each of fiscal years 2008 through 2012— 
(1)$8,000,000, to carry out activities of the Task Force under section 1202, of which— 
(A)$4,000,000 shall be used by the Director;  
(B)$3,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(C)$1,000,000 shall be used by the National Invasive Species Council;  
(2)$30,000,000, to provide grants under section 1204(b);  
(3)$3,000,000, to provide assistance to the regional panels of the Task Force; and  
(4)$1,000,000, to be used by the Director to carry out section 1105(g).  
(c)International coordinationThere is authorized to be appropriated to the Department of State to carry out section 1403 $1,000,000 for each of fiscal years 2008 through 2012.  
(d)Prevention of introduction by vessels of aquatic Invasive Species into waters of the United StatesThere are authorized to be appropriated for each of fiscal years 2008 through 2012— 
(1)$6,000,000, to be used by the Secretary to carry out section 1101;  
(2)$2,500,000, to be used by the Administrator to carry out section 1101; and  
(3)$2,750,000, to be used by the Task Force to carry out section 1101, of which— 
(A)$1,500,000 shall be used by the Director; and  
(B)$1,250,000 shall be used by the National Oceanic and Atmospheric Administration.  
(e)Prevention of the introduction by nonvessel pathways of aquatic Invasive Species into waters of the United StatesThere are authorized to be appropriated for each of fiscal years 2008 through 2012— 
(1)$5,000,000, to carry out the priority pathway management program under section 1210, of which— 
(A)$2,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(B)$3,000,000 shall be used by the Director;  
(2)$1,000,000, to be used by the National Invasive Species Council to establish screening guidelines under section 1105(d); and  
(3)$3,500,000, to be used by the Director to promulgate and implement screening requirements under section 1105(e).  
(f)Early detection and monitoringThere is authorized to be appropriated, to carry out early detection, monitoring, and survey planning and implementation under section 1106, $2,000,000 for each of fiscal years 2008 and 2009 and $10,000,000 for each of fiscal years 2010 through 2012, of which— 
(1)for each of fiscal years 2008 and 2009— 
(A)$1,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(B)$1,000,000 shall be used by the Director; and  
(2)for each of fiscal years 2010 through 2012— 
(A)$5,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(B)$5,000,000 shall be used by the Director.  
(g)Containment and control 
(1)Dispersal barriersThere are authorized to be appropriated for each of fiscal years 2008 through 2012— 
(A)such sums as are necessary to carry out section 1202(j)(1); and  
(B)$2,150,000, to be used by the Director to carry out the monitoring program under section 1202(j)(2).  
(2)Rapid responseThere are authorized to be appropriated for each of fiscal years 2008 through 2012— 
(A)$25,000,000, to the Emergency Rapid Response Fund established under section 1211(a), to remain available until expended;  
(B)$1,000,000, to be used by the National Invasive Species Council in developing the State and regional rapid response contingency strategy under section 1211; and  
(C)$1,500,000, to be used for Federal rapid response teams under section 1211(f), of which— 
(i)$500,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(ii)$1,000,000 shall be used by the Director.  
(3)Environmental soundnessThere is authorized to be appropriated for establishment under section 1202(k) of criteria for the improvement of treatment methods for aquatic invasive species $600,000 for each of fiscal years 2008 through 2012.  
(h)Information, education and outreachThere are authorized to be appropriated for each of fiscal years 2008 through 2012— 
(1)$500,000, to be used by the Secretary of the Interior to carry out the information and education program under section 1202(h)(2)(D);  
(2)$750,000, to be used by the Director in carrying out the 100th meridian program under section 1202(h)(2)(C);  
(3)$2,000,000, to be used to carry out informational and educational activities of the Task Force under section 1202(h), of which— 
(A)$1,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(B)$1,000,000 shall be used by the Director; and  
(4)$500,000, to be used by the National Oceanic and Atmospheric Administration to carry out section 1202(h)(2)(B)(ii).  
(i)Research 
(1)Ecological and pathway research and analysisThere are authorized to be appropriated for each of fiscal years 2008 through 2012— 
(A)$17,000,000, to be used by the National Oceanic and Atmospheric Administration to carry out sections 1107 and 1108, of which $13,000,000 shall be used to carry out the grant program under section 1107(g));  
(B)$4,000,000, to be used by the Smithsonian Environmental Research Center to carry out sections 1107 and 1108;  
(C)$4,500,000, to be used by the United States Geological Survey to carry out sections 1107 and 1108, of which $500,000 shall be used to develop, maintain, and update the database required under section 1107(j)); and  
(D)$1,650,000, to be used by the Great Lakes Environmental Research Laboratory to carry out the demonstration program under section 1202(i).  
(2)DisseminationThere is authorized to be appropriated to provide for the dissemination of information by the National Invasive Species Council under section 1109 $500,000 for each of fiscal years 2008 through 2012.  
(3)Technology development, demonstration, and verificationThere are authorized to be appropriated for each of fiscal years 2008 through 2012— 
(A)$2,500,000, to be used by the Administrator for the purposes of environmental soundness screening and improvement under section 1110(a);  
(B)$1,000,000, to be used by the Assistant Secretary to carry out the program under section 1110(b); and  
(C)$7,500,000, to carry out vessel pathway technology development under sections 1104 and 1301(e).  
(4)Vessel pathway standards researchThere are authorized to be appropriated— 
(A)for each of fiscal years 2008 through 2012, $3,000,000, to be used for research in support of vessels pathway standards and technology evaluation under section 1111(a) of which— 
(i)$1,500,000 shall be used by the Administrator; and  
(ii)$2,000,000 shall be used by the Secretary of the Coast Guard;  
(B)for each of fiscal years 2008 through 2010, $500,000, to be used by the Coast Guard to carry out the performance test required under section 1111(b); and  
(C)for fiscal year 2008, $500,000, to be used by the Secretary of the Coast Guard to enter into an agreement with the National Academy of Sciences to carry out the study required under section 1111(c).  
(5)Research in systematics and taxonomyThere is authorized to be appropriated for the National Science Foundation to provide research grants for systematics and taxonomy under section 1112 $2,500,000 for each of fiscal years 2008 through 2012. .  
VIIIConforming amendments 
161.Conforming amendments 
(a)In generalThe Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 is amended— 
(1)in section 1102 (16 U.S.C. 4712)— 
(A)in subsection (a), by striking the subsection heading and inserting the following: 
 
(a)Studies on introduction of aquatic Invasive Species by vessels ; and  
(B)in subsection (b)— 
(i)by striking paragraph (1); and  
(ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;  
(2)in subtitle C (16 U.S.C. 4721 et seq.), by striking the subtitle heading and inserting the following: 
 
CPrevention and control of aquatic Invasive Species dispersal ;  
(3)in section 1201(a) (16 U.S.C. 4721(a)), by striking Nuisance Species and inserting Invasive Species;  
(4)in section 1202 (16 U.S.C. 4722), by striking the section heading and inserting the following: 
 
1202.Aquatic Invasive Species Program ;  
(5)in section 1204 (16 U.S.C. 4724), by striking the section heading and inserting the following: 
 
1204.State aquatic Invasive Species management plans ; and 
(6)by striking aquatic nuisance species each place it appears and inserting aquatic invasive species.  
(b)Short title 
(1)Section 1001 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701) is amended by striking Nonindigenous Aquatic Nuisance and inserting Nonindigenous Aquatic Invasive Species.  
(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 shall be deemed to be a reference to the Nonindigenous Aquatic Invasive Species Prevention and Control Act of 1990.  
BAsian carp prevention and control 
171.Addition of species of carp to the list of injurious species that are prohibited from being imported or shippedSection 42(a)(1) of title 18, United States Code, is amended by inserting after Dreissena polymorpha; the following: of the black carp of the species Mylopharyngodon piceus; of the bighead carp of the species Hypophthalmichthys nobilis; of the silver carp of the species Hypophthalmichthys molitrix; of the largescale silver carp of the species Hypophthalmichthys harmandi;.  
172.Dispersal barriersSection 1202 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) (as amended by section 133) is amended— 
(1)in subsection (i)(3)(C), by striking , to carry out this paragraph, $750,000 and inserting such sums as are necessary to carry out this paragraph; and  
(2)by inserting after subsection (j) the following: 
 
(k)National dispersal barrier program 
(1)Chicago river ship and sanitary canal dispersal barrier project 
(A)Existing barrierThe Assistant Secretary shall upgrade and make permanent, at full Federal expense, the existing Chicago sanitary and ship canal dispersal barrier in Chicago, Illinois, constructed as a demonstration project under subsection (i)(3).  
(B)New barrierNotwithstanding the project cooperation agreement with the State of Illinois dated November 21, 2003, the Secretary shall construct, at full Federal expense, the Chicago sanitary and ship canal dispersal barrier authorized by section 345 of the District of Columbia Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352).  
(C)Operation and maintenanceThe Chicago sanitary and ship canal dispersal barriers described in subparagraphs (A) and (B) shall be operated and maintained as a system by the Corps of Engineers, at full Federal expense, in such a manner as the Chief Engineer determines optimizes the effectiveness of the barriers.  
(D)Credit 
(i)In generalThe Assistant Secretary shall provide to each State a credit in an amount equal to the amount of funds contributed by the State toward the authorized dispersal barriers described in subparagraphs (A) and (B).  
(ii)Use of creditA State may apply a credit received under clause (i) to any existing or future project of the Corps of Engineers in that State.  
(E)Feasibility study of chicago river ship and sanitary canal 
(i)In generalNot later than 3 years after the date of enactment of the Great Lakes Collaboration Implementation Act of 2007, the Assistant Secretary, in consultation with appropriate Federal, State, local, and non-governmental entities, shall conduct a feasibility study of the full range of options available to prevent the spread of aquatic invasive species through the Chicago River Ship and Sanitary Canal dispersal barrier.  
(ii)Matters to be studiedThe study shall— 
(I)provide recommendations concerning additional measures and long-term measures necessary to improve the performance of the Chicago River Ship and Sanitary Canal dispersal barrier; and  
(II)examine methods and measures necessary to achieve— 
(aa)100 percent efficacy of the barrier with respect to aquatic invasive species of fish; and  
(bb)maximum efficacy of the barrier with respect to other taxa of aquatic invasive species.  
(2)Monitoring Program 
(A)EstablishmentNot later than 1 year after the date of enactment of the Great Lakes Collaboration Implementation Act of 2007, the Secretary of the Interior shall establish an interbasin and intrabasin monitoring program.  
(B)Required elementsThe monitoring program shall— 
(i)track aquatic invasive species moving through— 
(I)the Chicago River Ship and Sanitary Canal;  
(II)the Lake Champlain Canal;  
(III)other interbasin waterways; and  
(IV)major river systems (such as the Mississippi River), as recommended by regional panels convened under section 1203, in which interbasin transfers of aquatic invasive species have been shown to pose a significant threat to fish and wildlife resources;  
(ii)assess the efficacy of dispersal barriers and other measures in preventing the spread of aquatic invasive species through the waterways; and  
(iii)identify waterways suitable for dispersal barrier demonstration projects, in addition to the waterways at which dispersal barrier demonstration projects were carried out before the date of enactment of the Great Lakes Collaboration Implementation Act of 2007.  
(C)ReportsThe Secretary of the Interior shall issue biennial reports describing the findings of the monitoring program.  
(3)Prevention and mitigation plans for corps projectsIn developing projects involving interbasin waterways or other hydrologic alterations that could create pathways for aquatic invasive species, the Assistant Secretary shall develop adequate prevention and mitigation plans for controlling the dispersal of the aquatic invasive species.  
(4)Technical assistanceThe Administrator of the National Oceanic and Atmospheric Administration, acting through the Great Lakes Environmental Research Laboratory, shall provide technical assistance to appropriate entities to assist in the research conducted under this subsection.  
(5)Additional waterwaysThe Assistant Secretary, with the concurrence of the Administrator, and other relevant Federal agencies, shall— 
(A)identify additional waterways suitable for the construction of new dispersal barriers (based on the monitoring program established under paragraph (2));  
(B)determine the feasibility of a dispersal barrier project at the Lake Champlain Canal and in the Upper Mississippi River and, if feasible, establish a plan for a dispersal barrier at the Lake Champlain Canal and in the Upper Mississippi River; and  
(C)construct, maintain, and operate such dispersal barriers as necessary.  
(6)ReportsNot later than 3 years after the date of enactment of the Great Lakes Collaboration Implementation Act of 2007, the Assistant Secretary and the Director shall jointly submit to Congress a report that describes— 
(A)the efficacy of the Chicago River Ship and Sanitary Canal dispersal barrier project; and  
(B)a plan to provide for additional dispersal barrier demonstration projects and related research projects. .  
CNational Invasive Species Council 
181.DefinitionsIn this subtitle: 
(1)CouncilThe term Council means the National Invasive Species Council established by section 183(a).  
(2)Invasive speciesThe term invasive species means a species— 
(A)that is nonnative to an ecosystem; and  
(B)the introduction of which to that ecosystem causes or may cause harm to the environment, the economy, or human health.  
(3)National Management PlanThe term National Management Plan means the National Invasive Species Management Plan developed by the Council under section 185(a).  
(4)SpeciesThe term species means a category of taxonomic classification that— 
(A)ranks below a genus or subgenus; and  
(B)consists of related organisms capable of interbreeding.  
182.Limitation on Federal actions 
(a)In generalNo Federal agency may authorize, fund, or carry out any action that would likely cause or promote the introduction or spread of an invasive species in the United States or any other location, unless the head of the Federal agency, at the sole discretion of the head of the agency and in accordance with guidelines developed under subsection (b), determines that— 
(1)the benefits of the action under consideration clearly outweigh the potential harm to the environment, the economy, and human health caused by the introduction or spread of the invasive species; and  
(2)all feasible and practical measures to minimize risk of harm to the environment, the economy, and human health will be taken in carrying out the action.  
(b)GuidelinesThe Council on Environmental Quality, in conjunction with the Council, shall develop guidelines for Federal agencies to use in analyzing actions under subsection (a).  
183.National Invasive Species Council 
(a)Establishment 
(1)In generalThere is established, as an independent entity in the executive branch, the National Invasive Species Council.  
(2)DutiesThe Council shall provide leadership and coordination among Federal agencies and between the Federal Government and State and local governments, with respect to efforts— 
(A)to minimize the environmental, economic, and human health effects caused by invasive species; and  
(B)to reduce the threat of further invasions of invasive species.  
(b)Membership 
(1)In generalThe Council shall consist of— 
(A)the Secretary of the Interior;  
(B)the Secretary of Agriculture;  
(C)the Secretary of Commerce;  
(D)the Secretary of State;  
(E)the Secretary of the Treasury;  
(F)the Secretary of Defense;  
(G)the Secretary of Transportation;  
(H)the Secretary of Health and Human Services;  
(I)the Administrator;  
(J)the Administrator of the United States Agency for International Development; and  
(K)such additional members as are appointed under paragraph (2).  
(2)Additional membersWith the concurrence of a majority of the members of the Council, the chairperson of the Council may appoint additional members to the Council from among individuals who are officers or employees of the Federal Government with significant responsibilities concerning invasive species.  
(c)Chairperson 
(1)Initial chairpersonThe Secretary of the Interior shall serve as chairperson of the Council for the 3-year period beginning on the date of enactment of this Act.  
(2)Subsequent chairpersonsAfter the initial 3-year period described in paragraph (1), the chairperson shall rotate every 3 years among the following members, in the following order: 
(A)The Secretary of Agriculture.  
(B)The Secretary of Commerce.  
(C)The Secretary of the Interior.  
(d)MeetingsThe Council shall meet at the call of the chairperson, but not less often than semiannually.  
(e)Executive Director 
(1)AppointmentThe President shall appoint the Executive Director of the Council, by and with the advice and consent of the Senate.  
(2)ConsultationBefore appointing an individual under paragraph (1), the President shall consult with— 
(A)the Secretary of the Interior;  
(B)the Secretary of Agriculture; and  
(C)the Secretary of Commerce.  
(3)QualificationsAn individual appointed as Executive Director of the Council shall have— 
(A)legal or scientific experience and training in the area of natural resources, ecology, or agriculture; and  
(B)experience in dealing with public policy matters concerning aquatic and terrestrial invasive species.  
(4)TermThe Executive Director of the Council shall serve for a term of 6 years.  
(5)CompensationThe Executive Director shall be paid at the maximum rate of basic pay prescribed for level GS–15 of the General Schedule.  
184.Duties 
(a)In generalThe Council shall ensure that the efforts of Federal agencies concerning invasive species are coordinated, effective, complementary, and cost-efficient.  
(b)DutiesTo carry out subsection (a), the Council shall— 
(1)coordinate with other organizations addressing invasive species (such as the Federal Interagency Committee for the Management of Noxious and Exotic Weeds, the Aquatic Nuisance Species Task Force established under section 1201 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721), regional panels established under that Act, and the White House Office of Science and Technology Policy) to implement the National Management Plan;  
(2)develop recommendations for international cooperation between the Federal Government, State governments, and foreign countries on tools, policies, and methods to prevent the introduction and export of invasive species into and from, respectively, the United States;  
(3)develop guidelines for Federal agency efforts to ensure that Federal programs concerning invasive species, including outreach programs, are coordinated with State, local, and tribal governments;  
(4)develop, in consultation with the Council on Environmental Quality and in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), guidance for Federal agencies on prevention, control, and eradication of invasive species;  
(5)establish and maintain a publicly accessible, coordinated, up-to-date information sharing system on invasive species that— 
(A)allows the access to and exchange of information among Federal agencies and the public; and  
(B)uses the Internet to the maximum extent practicable;  
(6)ensure that Federal agencies implement the plans, programs, and policies adopted by the Council in the National Management Plan through appropriate actions, including working in cooperation with Federal agencies on development of budgets for the annual submission by the President to Congress of the budget of the Federal Government under section 1105 of title 31, United States Code;  
(7) 
(A)evaluate Federal programs that are likely to cause or promote the introduction or spread of invasive species in the United States; and  
(B)recommend actions Federal agencies can take to minimize the risk of introductions or further spread of invasive species; and  
(8)develop and submit to the appropriate committees of Congress and the Director of the Office of Management and Budget an annual list of priorities, ranked in high, medium, and low categories, of Federal efforts and programs in prevention, eradication, control, and monitoring of, and research and outreach concerning, invasive species.  
185.National Invasive Species Management Plan 
(a)Development 
(1)In generalThe Council shall develop a National Invasive Species Management Plan that details and recommends performance-oriented goals and specific measures of success for carrying out activities by Federal agencies relating to invasive species.  
(2)Development processThe National Management Plan shall be developed through a public process and in consultation with Federal agencies, appropriate State and local entities, and other appropriate stakeholders.  
(3)ContentsThe National Management Plan shall include recommendations of effective, cost-efficient, environmentally sound, and science-based approaches for— 
(A)preventing the introduction of invasive species, including approaches for identifying pathways by which invasive species are introduced and for minimizing the risk of introductions via those pathways, which recommended approaches shall provide for— 
(i)a process to evaluate risks associated with the introduction and spread of invasive species; and  
(ii)a coordinated and systematic risk-based process to identify, monitor, and interdict pathways that may be involved in the introduction of invasive species;  
(B)cooperating with other countries to increase their capacity— 
(i)to control invasive species; and  
(ii)to prevent the spread of invasive species across international borders;  
(C)rapidly detecting and responding to incipient invasions of invasive species;  
(D)managing new and established populations of invasive species by— 
(i)eradicating the invasive species; or  
(ii)controlling the spread of the invasive species;  
(E)accurately and reliably monitoring new and established populations of invasive species;  
(F)restoring native species and habitat conditions in ecosystems that have been invaded by invasive species;  
(G)conducting research on the matters referred to in subparagraphs (A) through (F);  
(H)evaluating and documenting the effects of invasive species on the environment, the economy, and human health;  
(I)developing technologies to prevent the introduction and provide for the management of invasive species; and  
(J)promoting public education on invasive species and the means to address invasive species.  
(4)Identification of needed resourcesThe National Management Plan shall identify the personnel, other resources, and additional levels of coordination needed to achieve the goals included in the National Management Plan.  
(b)Existing planThe National Invasive Species Management Plan of the Invasive Species Council adopted in 2001 shall be treated as the National Management Plan required under subsection (a) until the date of issuance of the National Management Plan under subsection (c)(1).  
(c)Issuance and updating of National Management PlanThe Council shall— 
(1)not later than December 31, 2007, issue the National Management Plan;  
(2)not later than December 31, 2009, and biennially thereafter, update the National Management Plan; and  
(3)concurrently with the process of updating the National Management Plan, evaluate and report to Congress on success in achieving the goals included in the National Management Plan.  
(d)Agency reportsNot later than 18 months after the date of issuance of any update of the National Management Plan that recommends action by a Federal agency, the head of the Federal agency shall submit to Congress a report that— 
(1)describes each of the recommended actions that the agency has not taken; and  
(2)provides an explanation of why the action is not feasible.  
186.Invasive Species Advisory Committee 
(a)Establishment 
(1)In generalThe Council shall maintain an advisory committee, to be known as the Invasive Species Advisory Committee, to provide information and advice for consideration by the Council.  
(2)Organization, functions, and authoritiesExcept as otherwise provided in this section, the advisory committee shall be organized, perform the functions, and have the authorities specified in the charter for the advisory committee signed by the Secretary of the Interior on October 30, 2001.  
(b)AppointmentMembers of the advisory committee shall be appointed by the chairperson of the Council, after consultation with the other members of the Council, from among individuals representing stakeholders with respect to Federal programs for minimizing the environmental, economic, and human health impacts caused by invasive species.  
(c)FunctionsIn addition to the functions specified in the charter referred to in subsection (a), the advisory committee shall recommend to the Council plans and actions at the regional, State, local, tribal, and ecosystem-based levels to achieve the goals of the National Management Plan.  
(d)Continuing operation of existing committeeAny advisory committee appointed before the date of enactment of this Act in accordance with the charter referred to in subsection (a)(2) may continue in effect under this section.  
187.Budget analysis and summaryNot later than March 31, 2008, and March 31 of each year thereafter, the Director of the Office of Management and Budget shall prepare, and submit to Congress and the Council, a budget analysis and summary of all Federal programs relating to invasive species.  
188.Existing executive orderExecutive Order No. 13112, dated February 3, 1999 (42 U.S.C. 4321 note; relating to invasive species), shall be of no effect.  
189.Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle $2,000,000 for each of fiscal years 2008 through 2010.  
IICoastal health 
201.Technical assistance 
(a)Technical assistance for rural and small treatment worksSection 104(b) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)) is amended— 
(1)by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and indenting the subparagraphs appropriately;  
(2)by striking (b) In carrying out and inserting the following: 
 
(b)Authorized activities 
(1)In generalIn carrying out ;  
(3)in paragraph (1) (as designated by paragraph (2))— 
(A)by striking paragraph (1) of subsection (a) each place it appears and inserting subsection (a)(1);  
(B)in subparagraph (C) (as redesignated by paragraph (1)), by striking of this section;  
(C)in subparagraph (F) (as redesignated by paragraph (1)), by striking thereof; and and inserting of the effects;;  
(D)in subparagraph (G) (as redesignated by paragraph (1)), by striking the period at the end and inserting ; and; and  
(E)by adding at the end the following: 
 
(H)make grants to nonprofit organizations— 
(i)to provide technical assistance to rural and small municipalities for the purpose of assisting, in consultation with the State in which the assistance is provided, the municipalities in the planning, development, and acquisition of financing for wastewater infrastructure assistance;  
(ii)to capitalize revolving loan funds for the purpose of providing loans, in consultation with the State in which the assistance is provided and in accordance with paragraph (2), to rural and small municipalities for— 
(I)predevelopment costs associated with wastewater infrastructure projects; and  
(II)short-term costs incurred for the replacement of equipment that is not part of a regular operation or maintenance activity for an existing wastewater system;  
(iii)to provide technical assistance and training for rural and small publicly-owned treatment works and decentralized wastewater treatment systems to enable the treatment works and systems to— 
(I)protect water quality; and  
(II)achieve and maintain compliance with the requirements of this Act; and  
(iv)to disseminate information to rural and small municipalities and municipalities that meet the affordability criteria established by the State in which the municipality is located under section 603(i)(2) with respect to planning, design, construction, and operation of publicly-owned treatment works and decentralized wastewater treatment systems. ; and  
(4)by adding at the end the following: 
 
(2)Loan conditions 
(A)In generalA loan provided under paragraph (1)(H)(ii) shall— 
(i)be provided at a below-market interest rate;  
(ii)be provided in an amount not to exceed $100,000; and  
(iii)extend for a term of not more than 10 years.  
(B)RepaymentRepayment of a loan provided under paragraph (1)(H)(ii) shall be credited to the water pollution control revolving loan fund of the appropriate State under section 603. .  
(b)Authorization of appropriationsSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended— 
(1)by striking (u) There is authorized to be appropriated (1) not and inserting the following: 
 
(u)Authorization of appropriationsThere are authorized to be appropriated— 
(1)not ;  
(2)in paragraph (1), by striking provisions; (2) not and inserting the following: 
 provisions; 
(2)not ;  
(3)in paragraph (2), by striking subsection (g)(1); (3) not and inserting the following: 
 subsection (g)(1); 
(3)not ;  
(4)in paragraph (3), by striking subsection (g)(2); (4) not and inserting the following: 
 subsection (g)(2); 
(4)not ;  
(5)in paragraph (4), by striking subsection (p); (5) not and inserting the following: 
 subsection (p); 
(5)not ;  
(6)in paragraph (5), by striking subsection (r); and (6) not and inserting the following: 
 subsection (r); 
(6)not ;  
(7)in paragraph (6), by striking the period at the end and inserting ; and; and  
(8)by adding at the end the following: 
 
(7)for each of fiscal years 2008 through 2012, not more than $75,000,000 to carry out subparagraphs (C) and (H) of subsection (b)(1), of which, during any fiscal year— 
(A)not less than 20 percent shall be used to carry out subsection (b)(1)(H); and  
(B)not more than 1/3 of the amount used under subparagraph (A) shall be used to carry out subsection (b)(1)(H)(ii). .  
(c)Competitive procedures for awarding grantsSection 104 of the Federal Water Pollution Control Act (33 U.S.C. 1254) is amended by adding at the end the following: 
 
(w)Competitive procedures for awarding grantsThe Administrator shall establish procedures that promote competition and openness, to the maximum extent practicable, in the award of grants to nonprofit private agencies, institutions, and organizations under this section. .  
202.Sewer overflow control grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended by striking subsection (c) and inserting the following: 
 
(c)Definition of financially distressed communityA financially distressed community referred to in subsection (b) is a community that meets the affordability criteria established by the State in which the community is located under section 603(i)(2). .  
203.Water pollution control revolving loan funds 
(a)Extended payment periodSection 603(d)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1383(d)(1)) is amended— 
(1)in subparagraph (A), by striking 20 years; and inserting the following: 
 the lesser of— 
(i)the design life of the project to be financed using the proceeds of the loan; or  
(ii)30 years; ; and  
(2)in subparagraph (B), by striking not later than 20 years after project completion and inserting on the expiration of the term of the loan.  
(b)Technical and planning assistance for small systemsSection 603(d) of the Federal Water Pollution Control Act (33 U.S.C. 1383(d)) is amended— 
(1)in paragraph (6), by striking and at the end;  
(2)in paragraph (7), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following: 
 
(8)with respect to municipalities and intermunicipal, interstate, and State agencies seeking assistance under this title that serve a population of 20,000 or fewer, to provide to owners and operators of small treatment works, in an amount not to exceed 2 percent of the amount of total grant awards made under this title— 
(A)technical and planning assistance; and  
(B)assistance relating to— 
(i)financial management;  
(ii)user fee analysis;  
(iii)budgeting;  
(iv)capital improvement planning;  
(v)facility operation and maintenance;  
(vi)repair schedules; and  
(vii)other activities to improve wastewater treatment plant management and operations. .  
(c)Additional subsidizationSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by adding at the end the following: 
 
(i)Additional subsidization 
(1)In generalIn any case in which a State provides assistance to a municipality or an intermunicipal, interstate, or State agency under subsection (d), the State may provide additional subsidization, including forgiveness of principal and negative interest loans— 
(A)to benefit a municipality that— 
(i)meets the affordability criteria of the State established under paragraph (2); or  
(ii)does not meet the criteria established under paragraph (2), if the municipality— 
(I)seeks additional subsidization to benefit individual ratepayers in the residential user rate class;  
(II)demonstrates to the State that the ratepayers described in subclause (I) will experience a significant hardship on the increase in rates required to finance the project or activity for which the assistance is sought; and  
(III)ensures, as part of an agreement between the State and the recipient, that the additional subsidization provided under this paragraph will be directed to those ratepayers through a user charge rate system (or another appropriate method); and  
(B)to implement alternative processes, materials, and techniques (including nonstructural protection of surface waters, new or improved methods of waste treatment, and pollutant trading) that may result in cost savings or increased environmental benefit when compared to standard processes, materials, and techniques.  
(2)Affordability criteria 
(A)Establishment 
(i)In generalNot later than September 30, 2007, after providing notice and an opportunity for public comment, a State shall establish affordability criteria to assist the State in identifying municipalities that would experience a significant hardship on the increase in rates required to finance a project or activity that is eligible for assistance under subsection (c)(1) if additional subsidization under paragraph (1) is not provided.  
(ii)Factors for considerationIn establishing criteria under clause (i), a State shall take into consideration— 
(I)income data;  
(II)population trends; and  
(III)any other data the State determines to be relevant.  
(B)Existing criteriaIf a State has established, after providing notice and an opportunity for public comment, criteria in accordance with subparagraph (A) before the date of enactment of this subsection, the criteria shall be considered to be affordability criteria established under that subparagraph.  
(C)Information to assist statesThe Administrator may publish information to assist States in establishing affordability criteria under subparagraph (A).  
(3)PriorityIn providing assistance under this subsection, a State may give priority to any owner or operator of a project or activity that— 
(A)is eligible to receive funding under subsection (c)(1); and  
(B)is located in a municipality that meets the affordability criteria established under paragraph (2).  
(4)Set-aside 
(A)In generalFor any fiscal year during which more than $1,400,000,000 is made available to the Administrator to carry out this title, a State shall provide additional subsidization under this subsection in the amount described in subparagraph (B) to entities described in paragraph (1) for projects and activities identified in the intended use plan of the State under section 606(c) on receipt of an application for additional subsidization.  
(B)AmountThe amount referred to in subparagraph (A) is an amount not less than 25 percent of the difference between— 
(i)the total amount that would have been allotted to the State under section 604 during the appropriate fiscal year, if the amount made available to the Administrator to carry out this title during that fiscal year was equal to $1,400,000,000; and  
(ii)the total amount allotted to the State under section 604 for that fiscal year.  
(5)LimitationThe total amount of additional subsidization provided by a State under this subsection shall not exceed 30 percent of the total amount of capitalization grants received by the State under this title for fiscal years beginning after September 30, 2006. .  
204.Allotment of funds 
(a)In generalSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by striking subsection (a) and inserting the following: 
 
(a)Allotments 
(1)Fiscal years 2008 and 2009Amounts made available to carry out this title for fiscal years 2008 and 2009 shall be allotted by the Administrator in accordance with the formula used to calculate allotments for fiscal year 2007.  
(2)Fiscal year 2010 and thereafterAmounts made available to carry out this title for fiscal year 2010 and each fiscal year thereafter shall be allotted by the Administrator during each fiscal year— 
(A)for amounts up to $1,350,000,000, in accordance with the formula used to calculate allotments for fiscal year 2007; and  
(B)for any amount in excess of $1,350,000,000, in accordance with the formula developed by the Administrator under subsection (d). .  
(b)Planning assistanceSection 604(b) of the Federal Water Pollution Control Act (33 U.S.C. 1384(b)) is amended by striking 1 percent and inserting 2 percent.  
(c)FormulaSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by adding at the end the following: 
 
(d)Formula based on water quality needsNot later than September 30, 2007, after providing notice and an opportunity for public comment, the Administrator shall publish an allotment formula for purposes of subsection (a)(2)(B) based on water quality needs, to be determined by the Administrator in accordance with the most recent survey of needs developed by the Administrator under section 516. .  
205.Authorization of appropriationsSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended to read as follows: 
 
607.Authorization of appropriationsThere are authorized to be appropriated to carry out this title— 
(1)$2,000,000,000 for fiscal year 2008;  
(2)$3,000,000,000 for fiscal year 2009;  
(3)$4,000,000,000 for fiscal year 2010;  
(4)$5,000,000,000 for fiscal year 2011; and  
(5)$6,000,000,000 for fiscal year 2012. .  
IIIAreas of concern 
301.Great Lakes 
(a)Remediation of sediment contamination in areas of concernSection 118(c)(12)(H) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(12)(H)) is amended by striking clause (i) and inserting the following: 
 
(i)In generalIn addition to other amounts authorized to be appropriated to carry out this section, there is authorized to be appropriated to carry out this paragraph $150,000,000 for each of fiscal years 2008 through 2011. .  
(b)Non-Federal shareSection 118(c)(12) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(12)) is amended— 
(1)in subparagraph (E), by adding at the end the following: 
 
(v)Payment and retention of non-Federal shareThe non-Federal sponsor for a project under this paragraph may pay to the Administrator, for retention and use by the Administrator in carrying out the project, the non-Federal share of the cost of the project. ;  
(2)by redesignating subparagraph (H) (as amended by subsection (a)) as subparagraph (I); and  
(3)by inserting after subparagraph (G) the following: 
 
(H)Advance payment and reimbursement of costsThe Administrator, acting through the Program Office, may enter into an agreement with a non-Federal sponsor to carry out a project under this paragraph under which the non-Federal sponsor may, as appropriate— 
(i)pay in advance the non-Federal share of the cost of the project; and  
(ii)receive from the Administrator reimbursement for amounts (other than the non-Federal share) expended by the non-Federal sponsor for the project. .  
IVToxic substances 
401.Mercury reduction grantsSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by adding at the end the following: 
 
(14)Mercury reduction grants 
(A)In generalThe Program Office shall provide grants to Great Lakes States and Indian tribes in Great Lakes States to carry out projects— 
(i)to reduce the quantity of mercury in the Great Lakes; and  
(ii)to identify emerging contaminants in the Great Lakes.  
(B)ApplicationEach Great Lake State or Indian tribe that seeks a grant under this paragraph shall submit an application to the Program Office at such time, in such manner, and accompanied by or containing any information that the Program Office may require.  
(C)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $10,000,000 for each of fiscal years 2008 through 2012. .  
VIndicators and information 
AResearch program 
501.Research reauthorizationsSection 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended— 
(1)in subsection (d)— 
(A)by striking paragraph (2);  
(B)by redesignating paragraphs (3) through (7) as paragraphs (2) through (6), respectively; and  
(C)in paragraph (5) (as redesignated by subparagraph (B)), by striking which address priority issues and current needs relating to the Great Lakes and inserting in accordance with the joint research and monitoring plan under subsection (e); and  
(2)by striking subsection (e) and inserting the following: 
 
(e)Research and management coordination 
(1)Joint plan 
(A)In generalNot later than September 30 of each year, the Program Office, the Research Office, and the Great Lakes Science Center shall prepare and submit to the Executive Committee of the Regional Collaboration a joint research and monitoring plan for the fiscal year that begins in the following calendar year.  
(B)CollaborationThe Program Office, the Research Office, and the Great Lakes Science Center shall consult with other appropriate Federal and State agencies, academic institutions, and other groups conducting Great Lakes research and monitoring in preparing the plan described in subparagraph (A).  
(C)Submission to CongressThe President shall include the plan described in subparagraph (A) in the annual budget of the United States Government submitted to Congress by the President.  
(2)Contents of planEach plan prepared under paragraph (1) shall— 
(A)identify all proposed research dedicated to activities carried out under the Great Lakes Water Quality Agreement and any other applicable agreements and amendments;  
(B)include the assessment of the Regional Collaboration of priorities for research needed to fulfill the terms of those agreements; and  
(C)identify all proposed research that may be used to develop a comprehensive environmental data base for the Great Lakes System and establish priorities for development of the data base. .  
502.Great Lakes Science CenterThere are authorized to be appropriated to the Director of the United States Geological Survey, for use by the Great Lakes Science Center, to carry out research activities that advance scientific knowledge and provide scientific information for restoring, enhancing, managing, and protecting the living marine resources and habitats in the Great Lakes basin ecosystem $25,000,000 for each of fiscal years 2008 through 2012.  
503.Center for Sponsor Coastal Ocean ResearchThere is authorized to be appropriated to the Director of the Center for Sponsored Coastal Ocean Research of the National Oceanic and Atmospheric Administration, for use by the Center, to carry out a program to provide grants to academic institutions, State agencies, and other appropriate groups to carry out activities, in accordance with the joint research and monitoring plan developed under section 118(e) of the Federal Water Pollution Control Act (33 U.S.C. 1268(e)), that advance scientific knowledge and provide scientific information for restoring, enhancing, managing, and protecting the living marine resources and habitats in the Great Lakes basin ecosystem $25,000,000 for each of fiscal years 2008 through 2012.  
504.Great Lakes Environmental Research LaboratorySection 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended by striking subsection (h) and inserting the following: 
 
(h)Authorizations of AppropriationsThere are authorized to be appropriated to carry out this section $105,000,0000 for each of fiscal years 2008 through 2012, of which, for each fiscal year— 
(1)$40,000,000 shall be made available to the Program Office; and  
(2)$15,000,000 shall be made available to the Great Lakes Environmental Research Laboratory. .  
BOcean and coastal observation system 
511.DefinitionsIn this subtitle: 
(1)CouncilThe term Council means the National Ocean Research Leadership Council.  
(2)Great LakeThe term Great Lake means— 
(A)Lake Erie;  
(B)Lake Huron (including Lake Saint Clair);  
(C)Lake Michigan;  
(D)Lake Ontario;  
(E)Lake Superior; and  
(F)the connecting channels of those Lakes, including— 
(i)the Saint Marys River;  
(ii)the Saint Clair River;  
(iii)the Detroit River;  
(iv)the Niagara River; and  
(v)the Saint Lawrence River to the Canadian border.  
(3)Observing systemThe term observing system means the integrated coastal, ocean, and Great Lakes observing system to be established by the Committee under section 512(a).  
(4)Interagency program officeThe term interagency program office means the office established under section 512(d).  
512.Integrated ocean and coastal observing system 
(a)Establishment 
(1)In generalThe President, acting through the Council, shall establish and maintain an integrated system of ocean and coastal observations, data communication and management, analysis, modeling, research, education, and outreach designed to provide data and information for the timely detection and prediction of changes occurring in the ocean, coastal, and Great Lakes environment that impact the social, economic, and ecological systems of the United States.  
(2)PurposesThe observing system shall provide for long-term, continuous, and quality-controlled observations of the coasts, oceans, and Great Lakes so as to— 
(A)improve the health of the coasts, oceans, and Great Lakes of the United States;  
(B)protect human lives and livelihoods from hazards, including tsunamis, hurricanes, coastal erosion, and fluctuating Great Lakes water levels;  
(C)understand the effects of human activities and natural variability on the state of the coasts, oceans, and Great Lakes and the socioeconomic well-being of the United States;  
(D)provide for the sustainable use, protection, and enjoyment of ocean, coastal, and Great Lakes resources;  
(E)provide information that can support the eventual implementation and refinement of ecosystem-based management;  
(F)supply critical information to marine-related businesses, including aquaculture and fisheries; and  
(G)support research and development to— 
(i)ensure continuous improvement to ocean, coastal, and Great Lakes observation measurements; and  
(ii)enhance understanding of the ocean, coastal, and Great Lakes resources of the United States.  
(b)System ElementsTo carry out the purposes of this subtitle, the observing system shall consist of— 
(1)a national program to fulfill national observation priorities, including the ocean contribution of the United States to the Global Earth Observation System of Systems and the Global Ocean Observing System;  
(2)a network of regional associations to manage the regional ocean and coastal observing and information programs that collect, measure, and disseminate data and information products to meet regional needs;  
(3)a data management and dissemination system for the timely integration and dissemination of data and information products from the national and regional systems;  
(4)a research and development program conducted under the guidance of the Council; and  
(5)an outreach, education, and training program that augments existing programs, including the National Sea Grant College Program, the Centers for Ocean Sciences Education Excellence program, and the National Estuarine Research Reserve System, to ensure the use of the data and information for— 
(A)improving public education and awareness of the oceans of the United States; and  
(B)building the technical expertise required to operate and improve the observing system.  
(c)Council FunctionsIn carrying out this section, the Council shall— 
(1)serve as the oversight body for the design and implementation of all aspects of the observing system;  
(2)adopt plans, budgets, and standards that are developed and maintained by the interagency program office in consultation with the regional associations;  
(3)coordinate the observing system with other earth observing activities, including the Global Ocean Observing System and the Global Earth Observing System of Systems;  
(4)coordinate and administer programs of research, development, education, and outreach to— 
(A)support improvements to, and the operation of, an integrated ocean and coastal observing system; and  
(B)advance the understanding of the oceans;  
(5)establish pilot projects to develop technology and methods for advancing the development of the observing system;  
(6)provide, as appropriate, support for and representation on United States delegations to international meetings on ocean and coastal observing programs; and  
(7)in consultation with the Secretary of State, coordinate relevant Federal activities with those of other nations.  
(d)Interagency Program Office 
(1)In generalThe Council shall establish an interagency program office to be known as OceanUS.  
(2)ResponsibilitiesThe interagency program office shall be responsible for program planning and coordination of the observing system.  
(3)RequirementsThe interagency program office shall— 
(A)prepare annual and long-term plans for consideration by the Council for the design and implementation of the observing system that promote collaboration among Federal agencies and regional associations in developing the global and national observing systems, including identification and refinement of a core set of variables to be measured by all systems;  
(B)coordinate the development of agency priorities and budgets for implementation of the observing system, including budgets for the regional associations;  
(C)establish and refine standards and protocols for data management and communications, including quality standards, in consultation with participating Federal agencies and regional associations;  
(D)develop a process for the certification and periodic review and recertification of the regional associations;  
(E)establish an external technical committee to provide biennial review of the observing system; and  
(F)provide for opportunities to partner or contract with private sector companies in deploying ocean observation system elements.  
(e)Lead Federal agency 
(1)In generalThe National Oceanic and Atmospheric Administration shall be the lead Federal agency for implementation and operation of the observing system.  
(2)RequirementsBased on the plans prepared by the interagency program office and adopted by the Council, the Administrator of the National Oceanic and Atmospheric Administration shall— 
(A)coordinate implementation, operation, and improvement of the observing system;  
(B)establish efficient and effective administrative procedures for allocation of funds among Federal agencies and regional associations in a timely manner and according to the budget adopted by the Council;  
(C)implement and maintain appropriate elements of the observing system;  
(D)provide for the migration of scientific and technological advances from research and development to operational deployment;  
(E)integrate and extend existing programs and pilot projects into the operational observation system;  
(F)certify regional associations that meet the requirements of subsection (f); and  
(G)integrate the capabilities of the National Coastal Data Development Center and the Coastal Services Center of the National Oceanic and Atmospheric Administration, and other appropriate centers, into the observing system to assimilate, manage, disseminate, and archive data from regional observation systems and other observation systems.  
(f)Regional Associations of Ocean and Coastal Observing Systems 
(1)In generalThe Administrator of the National Oceanic and Atmospheric Administration may certify 1 or more regional associations to be responsible for the development and operation of regional ocean and coastal observing systems to meet the information needs of user groups in the region while adhering to national standards.  
(2)RequirementsTo be certifiable by the Administrator, a regional association shall— 
(A)demonstrate an organizational structure capable of supporting and integrating all aspects of ocean and coastal observing and information programs within a region;  
(B)operate under a strategic operations and business plan that details the operation and support of regional ocean and coastal observing systems in accordance with the standards established by the Council;  
(C)provide information products for multiple users in the region;  
(D)work with governmental entities and programs at all levels within the region to provide timely warnings and outreach to protect the public; and  
(E)meet certification standards developed by the interagency program office in conjunction with the regional associations and approved by the Council.  
(g)Prohibition on lobbyingNothing in this subtitle authorizes a regional association to engage in lobbying activities (as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)).  
(h)Civil LiabilityFor purposes of section 1346(b)(1) and chapter 171 of title 28, United States Code, the Suits in Admiralty Act (46 U.S.C. App. 741 et seq.), and the Public Vessels Act (46 U.S.C. App. 781 et seq.)— 
(1)any regional ocean and coastal observing system that is a designated part of a regional association certified under this section shall, in carrying out the purposes of this subtitle, be considered to be part of the National Oceanic and Atmospheric Administration; and  
(2)any employee of that system, while acting within the scope of the employment of the employee, carrying out those purposes, shall be considered to be an employee of the Government.  
513.Research, development, and educationThe Council shall establish programs for research, development, education, and outreach for the ocean and coastal observing system, including projects under the National Oceanographic Partnership Program, consisting of— 
(1)basic research to advance knowledge of ocean and coastal systems and ensure continued improvement of operational products, including related infrastructure and observing technology;  
(2)focused research projects to improve understanding of the relationship between the coasts and oceans and human activities;  
(3)large-scale computing resources and research to advance modeling of ocean and coastal processes; and  
(4)a coordinated effort to build public education and awareness of the ocean and coastal environment and functions that integrates ongoing activities, including the National Sea Grant College Program, the Centers for Ocean Sciences Education Excellence, and the National Estuarine Research Reserve System.  
514.Interagency financing 
(a)In generalThe departments and agencies represented on the Council may participate in interagency financing and share, transfer, receive, obligate, and expend funds appropriated to any member of the Council to carry out any administrative or programmatic project or activity under this subtitle or under the National Oceanographic Partnership Program, including support for the interagency program office, a common infrastructure, and system integration for a ocean and coastal observing system.  
(b)Transfer of fundsFunds may be transferred among the departments and agencies described in subsection (a) through an appropriate instrument that specifies the goods, services, or space being acquired from another Council member and the costs of the same.  
515.Application with Outer Continental Shelf Lands ActNothing in this subtitle supersedes, or limits the authority of the Secretary of the Interior under, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).  
516.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out the observing system under section 512 and the research and development program under section 513 (including financial assistance to the interagency program office, the regional associations for the implementation of regional ocean and coastal observing systems, and the departments and agencies represented on the Council) $150,000,000 for each of fiscal years 2008 through 2012, to remain available until expended.  
(b)Allocation of fundsAt least 50 percent of the funds appropriated to carry out the observing system under section 512 shall be allocated to the regional associations certified under section 512(f) to carry out regional ocean and coastal observing systems.  
517.Reporting requirement 
(a)In generalNot later than March 31, 2011, the President, acting through the Council, shall submit to Congress a report on the programs established under sections 512 and 513.  
(b)RequirementsThe report shall include— 
(1)a description of activities carried out under the programs;  
(2)an evaluation of the effectiveness of the programs; and  
(3)recommendations concerning reauthorization of the programs and funding levels for the programs in succeeding fiscal years.  
CGreat lakes water quality indicators and monitoring 
521.Great Lakes water quality indicators and monitoringSection 118(c)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(1)) is amended by striking subparagraph (B) and inserting the following: 
 
(B) 
(i)not later than 2 years after the date of enactment of this clause, in cooperation with Canada and appropriate Federal agencies (including the United States Geological Survey, the National Oceanic and Atmospheric Administration, and the United States Fish and Wildlife Service), develop and implement a set of science-based indicators of water quality and related environmental factors in the Great Lakes, including, at a minimum, measures of toxic pollutants that have accumulated in the Great Lakes for a substantial period of time, as determined by the Program Office;  
(ii)not later than 4 years after the date of enactment of this clause— 
(I)establish a Federal network for the regular monitoring of, and collection of data throughout, the Great Lakes basin with respect to the indicators described in clause (i); and  
(II)collect an initial set of benchmark data from the network; and  
(iii)not later than 2 years after the date of collection of the data described in clause (ii)(II), and biennially thereafter, in addition to the report required under paragraph (10), submit to Congress, and make available to the public, a report that— 
(I)describes the water quality and related environmental factors of the Great Lakes (including any changes in those factors), including a description of ways in which the factors relate to restoration priorities provided by the Great Lakes Regional Collaboration Executive Committee, as determined through the regular monitoring of indicators under clause (ii)(I) for the period covered by the report; and  
(II)identifies any emerging problems in the water quality or related environmental factors of the Great Lakes; .  
VISustainable development 
601.Waterfront restoration and remediation projects 
(a)DefinitionsIn this section: 
(1)Related areaThe term related area means land— 
(A)located adjacent to, or in close proximity of, a waterfront area; and  
(B)that impacts or influences a waterfront area or an aquatic habitat.  
(2)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere.  
(3)Waterfront areaThe term waterfront area means a site located adjacent to a lake, river, stream, wetland, or floodplain of the United States.  
(b)ApplicationAn individual or entity that seeks to receive assistance under this section shall submit to the Secretary an application for the assistance in such form, by such time, and containing such information as the Secretary may require.  
(c)Justification and purpose 
(1)JustificationThe Secretary may provide assistance to eligible recipients in financing a restoration or remediation project only if the Secretary finds that the proposed project addresses concerns relating to— 
(A)public health;  
(B)public safety;  
(C)environmental improvements; or  
(D)economic improvements.  
(2)PurposeAn eligible recipient of assistance may use assistance made available under this section to complete a restoration or remediation project for the purpose of— 
(A)improving the surrounding ecosystem; or  
(B)preparing land for redevelopment by Federal, State, or local agencies, or private entities.  
(d)Cost sharing 
(1)General assistance 
(A)In generalExcept as otherwise provided in this subsection, the Federal share of the cost of carrying out a restoration or remediation project under this section shall not exceed 65 percent, as determined by the Secretary.  
(B)Innovative technologyThe Federal share of the cost of carrying out a restoration or remediation project under this section that involves conducting a pilot project to test a demonstration or innovative technology shall not exceed 85 percent, as determined by the Secretary.  
(2)Operation and maintenanceThe non-Federal share of operation and maintenance costs for a restoration or remediation project under this section shall be 100 percent.  
(3)Credit for work-in-kind considerationsIn determining the amount of a contribution made by a non-Federal interest under this section, the non-Federal interest shall receive credit equal to 100 percent of the value of any land, easements, rights-of-way, and relocations, and the reasonable cost of services, studies, and supplies, contributed toward the non-Federal share of project costs.  
(4)Liability of Federal GovernmentThe eligible recipient shall hold the United States harmless from any claim or damage that may arise from carrying out the restoration or remediation project under this section, except any claim or damage that may arise from the negligence of the Federal Government or a contractor of the Federal Government.  
(e)Funding limitation per projectOf the funds provided under this section, not more than $5,000,000 may be allocated for an individual restoration or rehabilitation project.  
602.Authority of Secretary to restore and remediate waterfront and related areasThe Secretary, in consultation with appropriate Federal, State, and local agencies, is authorized to restore and remediate waterfront and related areas, including site characterization, planning, design, construction, and monitoring.  
603.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this title $50,000,000 for fiscal year 2008 and each subsequent fiscal year.  
VIICoordination and oversight 
701.DefinitionsIn this title: 
(1)CollaborationThe term Collaboration means the Great Lakes Regional Collaboration established by section 704(a).  
(2)Executive CommitteeThe term Executive Committee means the Great Lakes Regional Collaboration Executive Committee established by section 703(a).  
(3)Executive OrderThe term Executive Order means Executive Order 13340 (33 U.S.C. 1268 note; relating to establishment of Great Lakes Interagency Task Force and promotion of regional collaboration of national significance for Great Lakes).  
(4)Great LakeThe term Great Lake means— 
(A)Lake Erie;  
(B)Lake Huron (including Lake Saint Clair);  
(C)Lake Michigan;  
(D)Lake Ontario;  
(E)Lake Superior; and  
(F)the connecting channels of those Lakes, including— 
(i)the Saint Marys River;  
(ii)the Saint Clair River;  
(iii)the Detroit River;  
(iv)the Niagara River; and  
(v)the Saint Lawrence River to the Canadian border.  
(5)Great Lakes cityThe term Great Lakes city means a city located in the watershed basin of a Great Lake.  
(6)Great lakes tribeThe term Great Lakes Tribe means any Indian tribe, band, village, nation, or other organized group or community in the watershed basin of a Great Lake that is recognized by the Bureau of Indian Affairs as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.  
(7)Saint Lawrence cityThe term Saint Lawrence city means a city located in the watershed basin of the Saint Lawrence River.  
(8)Task forceThe term Task Force means the Great Lakes Interagency Task Force established by section 702(a).  
702.Great Lakes Interagency Task Force 
(a)Interagency coordinationThe Great Lakes Interagency Task Force, as established by the Executive Order for administrative purposes, is established as a task force within the Environmental Protection Agency.  
(b)DutiesIn addition to the duties described in the Executive Order, the Task Force shall— 
(1)ensure that implementation of programs and projects under the authority of Task Force members is coordinated, effective, and cost-efficient;  
(2)work in cooperation with Federal agencies on the development of budgets and financial plans regarding the Great Lakes for inclusion in annual submissions by the President to Congress of the budget of the United States; and  
(3)submit to Congress a biennial report that describes the projects and activities carried out by the Collaboration during the 2-year period covered by the report, including a description of— 
(A)any actions that Federal agencies can take to address the biennial restoration goals;  
(B)Federal expenditures to meet the restoration goals and the amount of non-Federal funding leveraged by those Federal expenditures; and  
(C)the indicators and monitoring used to determine whether the goals will be met.  
703.Executive Committee 
(a)In generalThere is established a Great Lakes Regional Collaboration Executive Committee.  
(b)CompositionThe Executive Committee shall be composed of— 
(1)the Chairperson of the Task Force;  
(2)a representative of the Governors of the Great Lakes States, as agreed upon by the Governors;  
(3)a representative of the Great Lakes cities and Saint Lawrence cities, as agreed upon by the majority of mayors of those cities; and  
(4)a designated representative for the Great Lakes Tribes, as agreed upon by those Tribes.  
(c)DutiesThe Executive Committee shall— 
(1)hold semiannual public meetings to discuss Great Lakes restoration goals and progress;  
(2)receive input and consider recommendations from interested parties, including nongovernmental organizations, industry, and academia, with respect to proposed recommendations of the Executive Committee for restoration of the Great Lakes; and  
(3)submit to Congress and the Task Force a biennial report that includes— 
(A)an analysis of progress in— 
(i)carrying out restoration of the Great Lakes; and  
(ii)meeting the goals and recommendations in the restoration and protection strategy developed by the Great Lakes Regional Collaboration and under this Act; and  
(B)recommendations on future priorities and actions with respect to that restoration.  
(d)SubcommitteesThe members of the Executive Committee may designate representatives to work as 1 or more subcommittees to provide staff support and otherwise assist in carrying out responsibilities of the Executive Committee relating to the Collaboration.  
704.Great Lakes Regional Collaboration 
(a)In generalThere is established the Great Lakes Regional Collaboration.  
(b)CompositionThe Collaboration shall be composed of— 
(1)the members of the Executive Committee; and  
(2)each other individual and entity that notifies the Executive Committee, in writing, of the desire and intent of the individual or entity to participate in the Collaboration.  
(c)DutiesThe Collaboration shall— 
(1)develop and maintain as current a restoration and protection strategy to provide information for use in future Great Lakes program implementation and funding decisions;  
(2)serve as a forum for addressing near-term regional issues relating to ecosystem restoration and protection of the Great Lakes; and  
(3)establish an oversight forum to coordinate and enhance implementation of Great Lakes programs.  
 
